            Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 1 of 61



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



TRIMBLE INC.
     935 Stewart Drive
     Sunnyvale, CA 94085                                 Civil Action No. 19-2028

and                                                      COMPLAINT FOR DECLARATORY
                                                         JUDGMENT AND DEMAND FOR
INNOVATIVE SOFTWARE ENGINEERING, LLC,                    TRIAL BY JURY ON ALL ISSUES
     2850 Coral Court, Suite 100                         SO TRIABLE
     Coralville, Iowa 52241,


                      Plaintiffs,

       v.

PERDIEMCO, LLC,
    3208 Q St. NW
    Washington, DC 20007,

                      Defendant.



                       I. INTRODUCTION AND SUMMARY OF THE CASE
       1.      This complaint for declaratory judgment of noninfringement (“Declaratory
Judgment Complaint”) arises from Defendant PerdiemCo, LLC’s (“PDC’s”) unwarranted and

unfounded allegations that Trimble Inc.’s (“Trimble’s”) and its subsidiaries’, including

Innovative Software Engineering, LLC’s (“ISE’s”), products infringe at least thirteen patents

held by PDC (“patents at issue”). PDC has repeatedly threatened Trimble with lawsuits asserting

patent infringement by: (a) ISE’s eFleetSuite software and electronic driver log products and

other Trimble electronic hours of service logging products (“Trimble ELD Products”); and (b)

Trimble’s GeoManager, Ag Software/Farmer Pro, and Locate2Protect (L2P) products (“Trimble

Geofencing Products”) (collectively “Trimble ELD and Geofencing Products”).

       2.      PDC’s actions have created a real and immediate controversy between PDC and

Trimble as to whether Trimble products and/or services infringe a series of related patents owned

by PDC. The facts supporting that there is a real, immediate, and justiciable controversy include,
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 2 of 61




but are not limited to: (a) PDC sent a letter to ISE asserting that “PDC has concluded that your

products and services infringe the PDC Patents,” identifying nine issued patents (and two then-

pending patent applications that had not yet issued at that time) and attaching an unfiled, draft

complaint for patent infringement that alleges that ISE infringes those same nine patents; (b)

PDC has provided “evidence of use” charts that allegedly show Trimble’s own infringement

and/or otherwise identified patents that PDC alleges that Trimble infringes through Trimble’s

ELD and Geofencing Products, including all of the nine patents originally identified in the letter

to ISE and two additional, more recent patents that have issued from the two patent applications

identified in PDC’s initial letter; (c) PDC has further notified Trimble about and accused Trimble

of infringing additional patents that have issued from applications filed after PDC sent its initial

letter; (d) PDC has orally threatened suit against Trimble, including in the Eastern District of

Texas; (e) PDC has identified to Trimble ISE customers that it alleges infringe its patents based

on those customers’ use of ISE’s products; and (f) before Trimble filed any suit against PDC, it

identified patent litigation counsel that it was retaining to file suit against Trimble.

        3.       All of the patents that PDC alleges that Trimble infringes are from a single patent

family. All have a common specification that focuses on specific techniques for “geofencing”

applications and systems that implement geofences. Geofences are electronic systems that use

GPS or other systems to track an object’s location in order to determine when that location

matches a specified set of characteristics (e.g., if an object enters or leaves some geographic

perimeter) and then send notifications or alerts regarding the object. For clarity, the concept of

geofences has been known for decades, and PDC does not and cannot claim to have invented the

idea of geofences. Instead, PDC’s patent specification describes specific improvements on

known geofencing technology that it claims (incorrectly, even for these limited improvements) to

have invented.

        4.       Approximately four years ago, in 2015, PDC filed lawsuits on some of the patents

at issue against multiple companies, along with other related patents that PDC has not raised

against Trimble. During those prior disputes, every single challenged claim of every single


                                                 -2-
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 3 of 61




patent that PDC asserted was subject to one or more decisions by the United States Patent and

Trademark Office’s (“PTO’s”) Patent Trial and Appeal Board (“PTAB”) instituting inter partes

review of the claims, except for those which PDC admitted were invalid before the PTAB could

institute such review proceedings. For those claims where review was instituted, this means that

the PTAB found that it was more likely than not that at least one of the challenged claims was

invalid and therefore agreed to conduct full review proceedings.

       5.      The results of the initial final determinations as to patentability of the PTAB on

PDC’s first round of patents are telling: Where it reached such decisions, the PTAB uniformly

declared all of PDC’s challenged patent claims unpatentable.

       6.      Rather than letting all of its claims reach decisions declaring them unpatentable,

however, PDC engaged in a three-part strategy: (a) it disclaimed (i.e., it renounced the validity

of) some claims, avoiding any formal PTAB finding of invalidity for those claims (or even

institution, in some cases); (b) it settled with the accused infringers who had filed inter partes

review proceedings before the PTAB could issue decisions on many of the claims; and (c) it

eventually settled the remainder of its pending lawsuits for, on information and belief, nuisance

value amounts.

       7.      Having largely lost the first round of its patents, PDC then turned its attention to

prosecuting a new wave of continuation applications that claim priority back to an original filing

made on December 23, 2005. Many of these new applications, however, include patent claims

that go well beyond the geofencing products and applications described in the patent

specification, instead attempting to cover “electronic driver log” products and services. The

PTO has continued to allow these new applications to issue as patents and has often done so with

relatively sparse prosecution records, despite the lack of connection between the original

specification and the newly-submitted claims, and despite events in the inter partes review

proceedings following PDC’s 2015 suits.

       8.      Electronic driver logs are used to protect the public safety on our roads and

highways. Among other federally-mandated requirements for electronic driver logs, their


                                                -3-
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 4 of 61




required functionalities include logging of long-haul truck drivers’ hours of service (i.e., driving

hours) and locations, in order to ensure that exhausted and road-weary drivers do not present a

public safety hazard. Many electronic driver log products also provide notifications of any

potentially-dangerous driving situations or behaviors (such as, e.g., hard stops caused by sudden

braking). The United States Federal Motor Carrier Safety’s regulations regarding electronic

driver logs are found in 49 CFR 395.15 (for the older AOBRD standard) and 49 CFR 395.20-

395.38 (for the new ELD standard). Electronic driver log products are sometimes referred to as

“Electronic Logging Devices” or “ELDs.”

        9.      Although some (but certainly not all) ELD products include geofencing

functionality, the two are not synonymous; instead, these are different type of functionalities. In

other words, electronic driver logging functionality is distinct from geofencing functionality, and

the two should not be confused.

        10.     PDC now asserts that it has patents covering all devices or services that

implement the federal ELD safety regulations, meaning that all companies that provide ELD-

compliant devices or services necessarily infringe its patents and must pay a licensing fee. In

short, PDC asserts that companies cannot comply with federal safety laws without having to pay

PDC first.

        11.     Trimble and ISE informed PDC that they believe that they do not infringe the

claims of the patents at issue and that such claims are invalid for multiple reasons, including

based on prior art and because (particularly for the ELD claims) the claims at issue are not

supported by any sufficient disclosure in the patent specification. PDC nevertheless only grew

more strident in its threats. Accordingly, Trimble and ISE sought a declaration from the

Northern District of California, where Trimble is headquartered, that Trimble’s products do not

infringe eleven PDC patents. As discussed below, the California court dismissed Trimble and

ISE’s claims for lack of personal jurisdiction. Trimble is appealing that decision, but meanwhile

re-files its complaint in this District, as discussed in further detail below.




                                                  -4-
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 5 of 61




         12.    Trimble and ISE therefore now seek a declaration from this Court that their

products do not infringe the thirteen PDC patents at issue,1 specifically United States Patent

Numbers: 8,149,113 (“the ’113 patent”); 9,319,471 (“the ’471 patent”); 9,485,314 (“the ’314

patent”); 9,621,661 (“the ’661 patent”); 9,680,941 (“the ’941 patent”); 9,871,874 (“the ’874

patent”); 9,954,961 (“the ’961 patent”); 10,021,198 (“the ’198 patent”); 10,104,189 (“the ’189

patent”); 10,148,774 (“the ’774 patent”); 10,171,950 (“the ’950 patent”); 10,277,689 (“the ’689

patent”); and 10,284,662 (“the ’662 patent”). The patents at issue are attached to this

Declaratory Judgment Complaint as Attachments A to M.

         13.    Despite the clear invalidity of many of the claims of the patents at issue, Trimble

and ISE do not here present declaratory judgment claims for invalidity because doing so would

risk estopping them under 35 U.S.C. § 315(a) from presenting such arguments before the PTAB.

The omission of such claims here should not be taken as any admission by Trimble and ISE as to

the validity of any PDC patent. Trimble and ISE reserve the right to seek a declaratory judgment

in reply to any counterclaim of infringement by ISE, as is permitted without risk of estoppel

under 35 U.S.C. § 315.

                                        II. CASE HISTORY
         14.    On January 29, 2019, Plaintiffs Trimble Inc. (“Trimble”) and Innovative Software

Engineering, LLC (“ISE”) filed a declaratory judgment lawsuit against Defendant PerdiemCo,

LLC (“PDC”) in the Northern District of California, alleging that Trimble did not infringe the

’113, ’471,’314, ’661, ’941, ’874, ’961, ’198, ’189, ’774, and ’950 patents. Trimble Inc. and

Innovative Software Eng’g, LLC v. PerdiemCo, LLC, Case No. 5:19-CV-00526-SVK (N.D.

Cal.).

         15.    The ’689 patent and the ’662 patent issued after Trimble filed the N.D. California

case.



1
    Two additional PDC patents have issued since Trimble and ISE previously filed their suit in
    California, bringing the total from eleven to thirteen.


                                                -5-
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 6 of 61




        16.    On July 8, 2019, the California court dismissed Trimble and ISE’s claims for lack

of personal jurisdiction and entered judgment. Id. at ECF Nos. 39 and 40 (July 8, 2019).

        17.    Trimble intends to appeal the California decision and judgment.

        18.    Meanwhile, given PDC’s threats to file suit in an inconvenient forum (the Eastern

District of Texas), Trimble now files this action in Washington D.C., where, as discussed below,

PDC resides, transacts business, and undertook the actions that led to Trimble and ISE’s claims

here.

        19.    Trimble will seek to stay this case pending the resolution of the co-pending

appeal. If Trimble prevails in its appeal, it will then seek dismissal of this action. If it does not

prevail or if the court denies Trimble’s proposed stay, Trimble will proceed with this action.

                                            III. PARTIES
        20.    Trimble is a corporation headquartered in Sunnyvale, California, at 935 Stuart

Drive, and incorporated under the laws of Delaware. Trimble has offices in Herndon, Virginia,

approximately 25 miles from this Court. Additionally, Trimble has facilities in Williamsburg,

Virginia, and Baltimore, Maryland.

        21.    Trimble and its subsidiaries provide products and solutions to a variety of

businesses using GPS technology.

        22.    Trimble was founded in 1978 by Charlie Trimble and other former Hewlett-

Packard personnel. From the beginning, it has developed, and been known for, positioning and

navigation products. After the United States government launched the first GPS satellites,

Trimble began to engineer GPS products and developed multiple products and technologies

based around GPS throughout the 1980s. In 1990, Trimble became the first GPS company to go

public and dedicated virtually its entire product line to GPS-based products. In 1998, Trimble

was the first company to combine GPS and cellular communications on a single circuit board.

Trimble’s GPS technology debuted in Seiko Epson’s “Location” device, a combination PDA,

wireless phone, and “Personal Navigator” in 1999. In recent years, Trimble has continued to

grow its GPS product lines through both internal development efforts and by acquisition,


                                                 -6-
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 7 of 61




acquiring a number of companies that produce various products related to or employing GPS

technology, as discussed in more detail below.

       23.     Trimble and/or its subsidiaries, including ISE, sell devices and/or services for

electronically logging hours of service (HOS) by commercial drivers pursuant to the regulations

of the United States Federal Motor Carrier Safety Administration (“FMCSA”), including the

ELD regulations and the predecessor AOBRD regulations cited above. Trimble and/or its

subsidiaries also sell geofencing devices that are used in various applications, including to

determine when an object with a GPS enters or leaves a particular geographic area or zone.

       24.     Plaintiff Innovative Software Engineering, LLC (“ISE”) is a wholly-owned

subsidiary with Trimble as its ultimate parent. ISE is an Iowa limited liability company with its

headquarters and principal place of business in Coralville, Iowa.

       25.     Trimble acquired ISE in 2017.

       26.     PDC is a Texas limited liability company. PDC was registered with the Texas

Secretary of State on April 13, 2015, just before PDC started filing patent infringement lawsuits

against numerous defendants in Texas.

       27.     PDC alleged in both previous lawsuits and in the draft complaint it sent to ISE

that PDC has its principal place of business at 505 E Travis Street, Suite 205, Marshall, TX

75670-4258.

       28.     In actuality, however, as the Northern District of California recognized tacitly in

its dismissal order, PDC has only a pretextual presence in Texas.

       29.     Mr. Babayi, PDC’s CEO and sole member, as well as its patent counsel, resides in

and conducts PDC’s business out of his home office in Washington, D.C. Mr. Babayi lives and

works in Washington, D.C.

       30.     Each of PDC’s letters from Mr. Babayi to Trimble were sent from Mr. Babayi’s

office in Washington, D.C.

       31.     PDC’s presence in Texas is confined to only an unoccupied rental space. Indeed,

PDC has no employees or contractors in Texas and has never had any corporate meetings there.


                                                 -7-
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 8 of 61




         32.    According to the Texas Comptroller of Public Accounts, which maintains public

information reports filed by companies with the Texas Secretary of State, PDC’s Texas

Franchise Tax Public Information Report listed its principal office location and mailing address

as 416 Zandale Drive SW, Huntsville, Alabama 35801-3461 in 2016, 2017, and 2018. This is

the same address of one of the former managing members of PDC, Mark D. Roberts. The only

other two managing members of PDC were Darrell Diem, the sole named inventor of the PDC

patents, and Mr. Babayi.

         33.    PDC adjusted its mailing address in the Texas state records to a Texas address

only very recently, after Trimble and another declaratory judgment plaintiff contested the extent

to which PDC does business in Texas. Until March of 2019, the Texas Secretary of State records

listed PDC’s address as at Mr. Babayi’s in Washington, D.C.: 3208 Q St. NW, Washington, DC

20007.

         34.    PDC’s principal place of business—indeed, the only location where it has any

officer or employee conducting company business—is in Washington, D.C.

         35.    The actions by PDC that led to this lawsuit were undertaken by Mr. Babayi in

Washington D.C.

         36.    PDC is the assignee of a single patent family that includes the patents at issue.

These patents claim priority to Provisional Application No. 60/752879, filed on December 23,

2005, and to United States Patent Application No. 11/335,699, which was filed on January 20,

2006, and later issued as United States Patent No. 7,525,425 (“the ’425 patent”). The assignment

history for the ’425 patent on the PTO’s website shows that Mr. Diem and “Perdiem LLC” (a

predecessor to PDC) transferred the rights to the patent application to Mr. Babayi and Mr.

Roberts. Subsequently, in 2011, Messrs. Babayi and Roberts assigned the then-pending and

issued PDC patents and applications to Geofence Data Access Controls LLC, also located at Mr.

Roberts’ address in Huntsville. On May 12, 2015, Geofence Data Access Controls LLC

assigned the then-pending patents and applications to PDC.




                                                -8-
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 9 of 61




         IV. SUBJECT MATTER JURISDICTION, PERSONAL JURISDICTION, AND VENUE

       37.     This Declaratory Judgment Complaint includes counts for declaratory relief under

the patent laws of the United States, 35 U.S.C. §§ 1, et seq.

       38.     Trimble and ISE seek declaratory relief under 28 U.S.C. §§ 2201 and 2202.

       39.     This Court has subject matter jurisdiction over the claims alleged in this action

under 28 U.S.C. §§ 1331, 1332, 1338, 2201, and 2202 because this Court has exclusive

jurisdiction over declaratory judgment claims arising under the patent laws of the United States

pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202. Jurisdiction is also proper because

Trimble and ISE are citizens of different states than PDC, and the value of the controversy

exceeds $75,000.

       40.     This Court can provide the declaratory relief sought in this Declaratory Judgment

Complaint because an actual case and controversy exists between the parties within the scope of

this Court’s jurisdiction pursuant to 28 U.S.C. § 2201. An actual case and controversy exists

because PDC has several times accused Trimble and ISE of infringing the PDC patents and

indicated its intention to assert its rights under the PDC patents by pursuing claims of

infringement against Trimble and ISE based on their ongoing and/or planned activities. As

discussed below, Trimble and ISE do not infringe and have not infringed any claims of the PDC

patents and therefore has a right to engage in the complained-of activity.

       41.     This Court has personal jurisdiction over PDC because PDC has engaged in

actions, including that it has transacted business, in this District, and these actions form the basis

for Trimble and ISE’s claims against PDC and have created a real, live, immediate, and

justiciable case or controversy between PDC and Trimble and ISE. The details relating to PDC’s

actions to create this controversy are described in further detail in Sections V(D) and (E) below.

       42.     Other than an initial notice letter to ISE, PDC and Mr. Babayi have sent all

correspondence, infringement charts, and other communications to Trimble.

       43.     Even where Trimble has noted that its subsidiaries have responsibilities for

certain of the accused Trimble products that PDC has identified, PDC has maintained that it


                                                 -9-
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 10 of 61




intends to file suit against Trimble in the Eastern District of Texas because the Trimble parent

company (i.e., Trimble Inc.) has facilities there.

       44.     PDC has thus consciously and purposely directed allegations of infringement,

including demand letters and infringement charts, to Trimble from Mr. Babayi and PDC’s

Washington, D.C. location. PDC’s business is primarily, if not entirely, the licensing and

enforcement of its patents. On information and belief, PDC has sent notice letters and conducted

licensing discussions from Washington, D.C. for many other targets of PDC’s enforcement

campaigns besides Trimble.

       45.     PDC has established sufficient minimum contacts with the District of

Washington, D.C. such that PDC is subject to specific personal jurisdiction here. Further, the

exercise of personal jurisdiction based on these repeated and highly-pertinent contacts does not

offend traditional notions of fairness and substantial justice.

       46.     Specifically, PDC’s actions that give rise to this action are based on Mr. Babayi

and PDC’s actions that occurred in the District of Columbia, meeting the minimum contacts

analysis and satisfying District of Columbia Code § 13-423.

       47.     Further, PDC is subject to general personal jurisdiction in the District of

Washington, D.C. because its actual and true principal place of business is here, also satisfying

District of Columbia Code § 13-422.

       48.     Venue is proper under this district under 28 U.S.C. §§ 1391 and 1400, including

because, under Ninth and Federal Circuit law, venue in declaratory judgment actions for

noninfringement of patents is determined under the general venue statute, 28 U.S.C. § 1391.

       49.     Under 28 U.S.C. § 1391(b)(1), venue is proper in any judicial district where a

defendant resides. An entity with the capacity to sue and be sued, such as PDC, is deemed to

reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

personal jurisdiction with respect to the civil action in question under 28 U.S.C. § 1391(c).




                                                - 10 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 11 of 61




       50.     As discussed above, PDC is subject to personal jurisdiction with respect to this

action, and thus, for the purposes of this action, PDC resides in this District and venue is proper

under 28 U.S.C. § 1391.

                                   V. FACTUAL BACKGROUND

       51.     Trimble is a world leader in solutions related to positioning-centric information,

having created positioning-based products for over three decades.

       52.     Trimble respects and invests in intellectual property and innovation, operating

research and development centers in fifteen countries across the world. Trimble invests more

than 10% of its revenues in research and development annually, and this investment has

generated more than 1,200 unique patents for Trimble and allowed Trimble to create some of the

most innovative products in the relevant industries.

A.     Trimble And Its ELD Products

       53.     Trimble and its subsidiaries make and sell devices and services to a number of

market segments, but its primary businesses relate to selling GPS and telematics-based solutions

(such as those at issue here) to customers in industries such as transportation, construction,

agriculture, and land surveying, as well as other industries that can benefit from asset tracking,

mapping, and mobile resource management. Founded in 1978, Trimble has grown from a small

operation in California to a publicly-traded global business with locations in over thirty countries

and annual revenues exceeding $2 billion dollars.

       54.     One of the things that Trimble’s trucking customers need to do is to track their

drivers’ hours of service (HOS), meaning the time that they have driven and duty hours during

particular periods of time. As mentioned above, electronically tracking HOS is a matter of

public safety that is mandated by the FMCSA under its ELD regulations.

       55.     By way of background, the United States FMCSA (within the Department of

Transportation) has for decades regulated the number of hours a driver of a commercial vehicle

can be on-duty and driving. Since 1998, commercial drivers have been required to maintain a

log of their hours of service under the Automatic On-Board Recording Device (AOBRD)


                                               - 11 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 12 of 61




standard, 49 CFR § 395.15. These regulations exist to protect the public safety on our nation’s

roads and highways.

       56.     Companies developed electronic systems to log drivers’ hours of service in order

to aid in compliance with the AOBRD standard. Such devices have been on the market since at

least the late 1990s. Electronic HOS logging devices connect to a commercial vehicle’s engine

control module and, amongst other things, sense and record when the vehicle’s engine is

running, whether the vehicle is in motion or not in motion, miles driven, and hours of driving

time. Electronic HOS logging devices keep a record of these events and the driver’s duty status

(because the driver can drive while they are off-duty, which does not count towards their

maximum driving time under FMCSA regulations). To provide electronic HOS logging devices

that comply with FMCSA standards, many companies integrate GPS functionality with

functionality for sensing telematics connected to the engine itself, allowing accurate tracking of

the required information.

       57.     Electronic HOS logging devices also often integrate with a web-based service in

order to store the logs of a fleet of commercial vehicles in a central spot, so that the company that

owns the fleet can manage their drivers and the drivers’ logs. Additionally, the devices and/or

the web-based service allow drivers and administrators to edit log entries to correct errors, such

as when a driver forgets to mark that he has gone off-duty and is now taking a truck on a

personal errand or to dinner.

       58.     In 2015, the FMCSA published new regulations that are the successor to the

AOBRD standard. The Electronic Logging Device (ELD) standard, memorialized in 49 CFR §§

395.20-395.38, went into effect on February 16, 2016 and requires compliance by commercial

fleets as of December 18, 2017. For carriers that had already implemented the electronic

AOBRD-compliant systems in their fleets as of December 18, 2017, however, mandatory

compliance with the new ELD regulations is not required until December 16, 2019, meaning that

carriers with previously-installed AOBRD-compliant devices can temporarily continue to use




                                               - 12 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 13 of 61




those devices without updates to make them ELD-compliant a few years longer than otherwise

would have been allowed.

       59.     Trimble, through both home-grown products and products obtained through a

series of acquisitions, has gained a significant and established position supplying electronic HOS

logging devices and services that comply with the AOBRD and/or ELD regulations to various

segments of the market, including heavy trucking fleets, light truck fleets, and oil and gas fleets.

       60.     In 2007, for instance, Trimble completed the acquisition of @Road, Inc.

(“@Road”), a company that focuses on mobile resource management solutions, which it had

begun developing as far back as from the early 1990s into the 2000s. @Road became part of the

Trimble Field Service Management business unit. Prior to its acquisition by Trimble, @Road

had, since approximately 2000, sold a product that @Road internally called “ILMC” (Internet

Location Manager) and marketed under the name “Fleet Manager.” ILMC, among other

features, logged drivers’ hours of service according to the AOBRD standard. Trimble continues

today to sell the successor to this product, although it is now sold under the names “Driver Logs”

or “HOS” as part of a larger Trimble product called “Fleet Management Solutions.”

       61.     In 2011, Trimble acquired PeopleNet Communications Corp (“PeopleNet”), a

privately-held company that was a leader in providing onboard computing and mobile solutions

for management of heavy trucking fleets. For years prior to the acquisition, going back to the

late 1990s and early 2000s, PeopleNet had developed and sold HOS logging devices that were

compliant with the AOBRD standard. Approximately in 1998, the “Intouch G2X” debuted, and

the successor product, now called “eDriver Logs,” came to market in approximately 2002.

PeopleNet’s hours of service logging product is still called eDriver Logs. At the time of the

acquisition, PeopleNet’s devices were deployed in over a thousand trucking fleets in the United

States and Canada. PeopleNet, a Trimble company, is now part of the Trimble Transportation

Mobility business unit. PeopleNet’s (and now Trimble Transportation Mobility’s) main business

location is in Minnetonka, Minnesota.




                                               - 13 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 14 of 61




        62.     In 2012, Trimble acquired GEOTrac Systems Inc. (“GEOTrac”), a privately-held

company that has since approximately 2003 provided GPS-related solutions to the oil and gas

industry, such as lone worker safety and fleet management applications, including GIS (global

information service) mapping. GEOTrac, together with Trimble company TOGS USA, Inc.

(collectively, Trimble Oil & Gas Services or “TOGS”), are now a part of the Trimble

Transportation Mobility business unit. Part of the reason for this acquisition was to allow

GEOTrac and PeopleNet to partner together to supply PeopleNet’s solutions, including

electronic HOS logging products, to the oil and gas industry. In approximately 2014, TOGS

deployed its version of an hours of service logging product, “Trimble Oil and Gas eDriver

Logs.” GEOTrac and now TOGS is based in Calgary, Alberta and sells to United States

customers through a United States Trimble affiliate.

        63.     In 2017, Trimble and/or its subsidiaries acquired ISE and its eFleetSuite software.

ISE was founded in 2002 and has been offering FMCSA-compliant HOS logging eFleetSuite

products and/or software since 2004. At the time of the acquisition, ISE was providing HOS

logging devices to trucking fleets, as well as licensing its eFleetSuite software and platform to

other makers of electronic HOS logging products. As mentioned above, ISE is headquartered in

Coralville, Iowa.

        64.     Trimble and/or its subsidiaries, including ISE, all have provided and are

continuing today to provide AOBRD-compliant and/or ELD-compliant electronic HOS logging

devices and/or services. These products, as mentioned above, serve an important public safety

interest.

B.      Trimble And Its Geofencing Products

        65.     In addition to products that log drivers’ hours of service electronically, Trimble

also has certain products that implement what are known as “geofences.” As mentioned above,

geofences, broadly speaking, are products that use positioning data, such as coordinates from a

GPS device, and compare that data to virtual geographic “fences” or zones. When a device with

GPS or other positioning data enters or exits a designated geographic fence or zone, the system


                                                - 14 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 15 of 61




determines that the particular fence or zone occurrence has been triggered and provides a

notification or another action of some sort, such as sending a message to users or logging a list of

the occurrences of a device entering or exiting particular fences or zones.

        66.     As an example, a store could put GPS units on shopping carts and program the

units with coordinates for a store’s perimeter. If a shopping cart exited the perimeter the cart

could generate an audible alarm or it could lock the wheels of the cart. Alternatively, a truck

could be equipped with a GPS receiver and wireless telephone modem, allowing a message to be

sent if a truck enters or exits a particular location or stops within a certain distance of a particular

spot.

        67.     GPS and other positioning technologies have been used to create so-called

geofences for more than twenty years.

        68.     Trimble and/or its subsidiaries provide geofencing functionality in some of its

products, including GeoManager, Trimble Ag Software/Farmer Pro, and Locate2Protect.

        69.     Trimble’s GeoManager was an existing product of @Road dating back to prior to

its acquisition by Trimble in 2007. Trimble and/or its subsidiaries continue to sell the

GeoManager product since the acquisition.

        70.     Trimble’s Ag Business Solutions group provides, amongst other things, products

and services that allow owners of farm equipment (i.e. tractors or combines) with remote sensing

and control of farm equipment, including GPS location tracking, including Trimble Ag Software

and/or Farmer Pro products and/or services that provide geofence functionality.

        71.     Trimble’s Geospatial group sells high-end tools, including surveying equipment,

including the Locate2Protect (L2P) products and/or services that provide geofence functionality

in order to help protect those high-end surveying tools from being stolen or going missing.

C       PDC’s First Wave Of Litigations And The Invalidation Of Its Asserted Patents

        72.     PDC’s misguided and largely inconsistent assertions that Trimble and its

subsidiaries, including ISE, infringe its patents are by no means the first time that PDC has

accused companies of infringing its patents.


                                                 - 15 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 16 of 61




       73.       On May 15, 2015, PDC filed five cases against many defendants that produce

telematics products and services, including Telogis, Inc., Teletrac, Inc, Omnivations II, LLC

d/b/a Fleetronix, IndusTrack LLC, and Geotab Inc. In these litigations, PDC asserted five

patents from the same patent family now at issue through this Declaratory Judgment

Complaint—specifically United States Patent Nos. 8,223,012; 8,493,207; 8,717,166; 9,003,499;

and 9,071,931.

       74.       On July 2, 2015, PDC filed an additional five cases against more defendants,

including Forward Thinking Systems LLC, LiveViewGPS, Inc., ThingTech LLC, TV

Management, Inc. d/b/a/ GPS North America, and GPS Logic LLC. In these litigations, PDC

asserted the same five patents as it had asserted in its May 15, 2015 suits.

       75.       Teletrac and other defendants in the related cases filed petitions for inter partes

review against each of the claims of these five patents that had been asserted by PDC.

       76.       The PTAB instituted inter partes review proceedings for each of the challenged

claims for the five PDC patents, finding that it was more likely than not that at least one claim of

each patent was unpatentable.

       77.       Every challenged claim in these five patents from the first litigations was

subsequently held unpatentable by the PTAB in a final written decision or was disclaimed (i.e.,

was renounced and given up, effectively conceding invalidity) by PDC.

       78.       Meanwhile, on October 26, 2016, PDC filed yet another case against Geotab,

asserting an additional three patents beyond the five already asserted: United States Patent Nos.

9,119,033; 9,319,471; and 9,485,314.

       79.       On December 13, 2016, PDC also filed an additional case against several

defendants, including Telular, asserting seven patents against them. Specifically, PDC asserted

the following United States Patents against Telular: 8,149,113; 8,223,012; 9,003,499; 9,071,931;

9,199,003; 9,319,471; and 9,485,314. This list includes three patents that overlap with those at

issue in this Declaratory Judgment Complaint (the ’113, ’471, and ’314 patents), three that

overlap with those that had been asserted in PDC’s May 2015 round of suits (the ’012, ’499, and


                                                 - 16 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 17 of 61




’931 patents), and one additional patent not asserted so far in the 2015 cases or against Trimble

(the ’003 patent).

       80.     Telular and the other defendants in this new round of cases, like the accused

infringers that had done so before them, filed petitions for inter partes review. Specifically,

these new petitions challenged: (a) the claims of the ’012, ’499, and ’931 patents that were now

asserted against Telular and the other defendants, which had not previously been asserted against

or challenged in the first round of proceedings; (b) all claims of the now-asserted ’113, ’033,

’471, and ’314 patents; and (c) all claims of related United States Patent 9,621,661, which had

been threatened, but not yet asserted in litigation, by PDC.

       81.     As before, the PTAB instituted inter partes review proceedings against all claims

challenged in this second round of petitions, finding that it was more likely than not that at least

one claim of each patent was unpatentable.

       82.     Presumably recognizing that many of the ’113 patent claims would not survive

inter partes review and wanting to argue against instituting an inter partes review proceeding for

the claims it hoped might survive, PDC disclaimed the overwhelming majority (53 of 62) of the

claims of that ’113 patent before the PTAB could institute a review proceeding.

       83.     The PTAB nonetheless instituted review of the remaining nine claims. PDC,

however, then prevented any invalidity determination on the remaining claims of that and the

other patents in this second round of inter partes reviews by settling with the accused infringers

who had filed these proceedings for low- and nuisance-value amounts.

       84.     In sum, the PTAB instituted inter partes review proceedings against each of the

patent claims previously asserted by PDC, except where PDC thwarted it from doing so by

disclaiming claims or reaching low-value settlements before the PTAB could act. Every claim

that reached a final written decision has been held unpatentable by the PTAB.

       85.     PDC then turned its attention to continuing to prosecute continuation and/or

divisional applications in the same family, obtaining five more issued patents in 2018 and

another issued patent in early 2019.


                                                - 17 -
                Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 18 of 61




          86.     The recent patents prosecuted by Trimble far exceed the scope of the original

specification, purporting to read on electronic logging devices, rather than the geofencing

functionality that the original specification describes. Importantly, the specification of the

patents at issue is focused on GPS and other methods of performing location tracking and/or

proximity sensing, whereas the FMCSA standards focus on tracking drivers using connectivity to

the engine control module, rather than GPS.

          87.     Many of the new patent claims prosecuted by PDC also require specific

hierarchies of administrators and users of a claimed system, mandating specific levels of

hierarchal privilege in order for there to be infringement. For many of the claims, different IDs

are tied to these different levels of administrative access or privilege. PDC added such

limitations in an attempt to distinguish prior art references that came to light during the inter

partes review proceedings against previous PDC patents. Such limitations both add a level of

specificity not supported by the original patent disclosure and impose limitations of such detail

that, even though obvious, few, if any, ELD products will infringe such claims as a practical

matter.

D.        PDC Asserts That Trimble And ISE Electronic Driver Logging Products Infringe
          The Patents At Issue As Part Of Another Wave Of Prospective Litigations
          88.     On approximately October 5, 2018, Robert Babayi, PDC’s CEO and patent

attorney, sent a “Notice of Infringement of PerdiemCo Patents,” along with five exhibits, to ISE.

          89.     The October 5, 2018 “Notice” is on PDC letterhead and lists Mr. Babayi’s address

in Washington, D.C.

          90.     Mr. Babayi’s notice asserts “that products and services offered by [ISE] use

technology covered by the PDC Patents, specifically, but not limited to, the use of Electronic

Logging Devices (ELDs).” PDC’s notice states, among other things, “Please let your counsel

know that PDC has concluded your products and services infringe the PDC Patents ….” PDC

further pointed to an attachment, Exhibit 1, listing patents it believes that ISE infringes, “To

facilitate the understanding of PDC’s patents and to help you determine whether your company



                                                 - 18 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 19 of 61




infringes any of the other PDC patents, we enclose a summary (see Exhibit 1) of the PDC patents

that PDC believes cover your company’s telematics system, software, and devices.” (Emphasis

added.) PDC’s letter and its exhibits are attached to this Declaratory Judgment Complaint as

Attachment O.

       91.      Mr. Babyi’s notice letter (and the draft complaint attached as Exhibit 4 to the

notice letter, discussed below) also makes clear that PDC intends to assert its patents against all

ELD devices that comply with the federal ELD safety laws will infringe its patents, stating, “It

has come to our attention that products and services offered by your company use technology

covered by the PDC Patents, specifically, but not limited to, the use of Electronic Logging

Devices (ELDs) that are mandated by Department of Transportation Regulations (see 49 C.F.R.

Part 390),” and “[H]aving thoroughly reviewed the DOT regulations governing electronic

logging and reporting, PDC also owns patents that read on ELD tracking services. According to

the FMCSA website (https://eld.fmcsa.dot.gov/List), your company has certified to DOT that it

complies with ELD regulations.” See Attachment O.

       92.      Exhibit 1/Exhibit A to PDC’s “Notice of Infringement” to ISE listed nine patents

(United States Patent Numbers 8,149,113; 9,319,471; 9,485,314; 9,621,661; 9,680,941;

9,871,874; 9,954,961; 10,021,198; and 10,104,189), as well as two United States patent

applications that have since issued as United States Patent Nos. 10,171,950 and 10,148,774.

Exhibit 1/Exhibit A also provides PDC’s analysis of the listed patents, characterizing the claims

as reading on electronic logging devices for capturing records from vehicles.

       93.      Exhibit 2 to the “Notice of Infringement” is a claim chart for United States Patent

No. 9,954,961 that provides some further detail regarding PDC’s allegations that ISE’s

eFleetSuite software and electronic logging devices supposedly infringe the ’961 patent.

       94.      Exhibit 4 to the “Notice of Infringement” is a draft complaint asserting that the

eFleetSuite ELD product, which uses ISE’s eFleetSuite software, infringes each of United States

Patent Numbers 8,149,113; 9,319,471; 9,485,314; 9,621,661; 9,680,941; 9,871,874; 9,954,961;




                                               - 19 -
             Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 20 of 61




10,021,198; and 10,104,189. As is clear from the draft complaint, including in Paragraphs 25-

29, PDC accuses products based on compliance with the federal ELD safety regulations.

       95.      Based on letters sent to ISE customers and other information from PDC, PDC’s

assertions against Trimble and its subsidiaries, including ISE, are part of a second wave of

litigations that PDC has been preparing to file against numerous companies. Indeed, EROAD,

another maker of FMCSA-compliant electronic logging devices, recently filed a declaratory

judgment action indicating that it too has been subjected to threats of an infringement suit from

PDC and alleging it does not infringe the same eleven patents at issue here. EROAD Ltd. v.

PerdiemCo LLC, Case No.6-10-cv-00026 (W.D. Tex., filed January 25, 2019). Additionally,

PDC recently filed suit against Insight Mobile Data in the District of Maryland, asserting three

patents, all of which are among the thirteen patents that are the subject of this complaint.

PerDiemCo LLC v. Insight Mobile Data, Inc., Case No. MDD-8:19-CV-01166 (D. Md., filed

May 6, 2019).

       96.      On October 12, 2018, Trimble’s Chief IP Counsel responded to PDC’s “Notice of

Infringement,” explaining that Trimble Inc. is ISE’s parent company and that he would serve as

the point of contact for Mr. Babayi for handling PDC’s assertion:

                “Dear Mr. Babayi,

                ISE Fleet Services has forwarded your letter of October 8th to its
                parent company, Trimble Inc. I will be your contact within the
                Trimble Legal Department for resolution of this matter. …

                … I hope we can have an efficient and productive discussion that
                is responsive to your claims of patent infringement against ISE.

       97.      Mr. Babayi’s reply, dated October 13, 2018, asserts that Trimble itself infringes

PDC’s patents: “I am also familiar with Trimble’s … ELD and non-ELD products and services

that PDC believes are infringing its patents based on several evidence of use (EOU) charts

prepared by third parties to maintain objectivity. I attach one such EOU chart example for all

claims of PDC’s 196 [sic, should be ’961] patent that read on Trimble’s eDriver Logs service.”

(Emphasis added.)


                                               - 20 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 21 of 61




       98.      This email, as well as all subsequent communications from Mr. Babayi, include a

signature block for Mr. Babayi. This signature block identifies Mr. Babayi as the “Patent

Attorney” and “CEO of PerdiemCo LLC” and lists his Northern Virginia/Washington, D.C.-area

phone number.

       99.      As indicated, Mr. Babayi’s email attaches a chart asserting that Trimble’s

“eDriver Logs” product infringes the ’961 patent.

       100.     The chart for the ’961 patent purports to map the claim limitations against the

eDriver Logs service, but in actuality it mixes up multiple different products from many

disparate Trimble entities, including Trimble Field Service Management’s Driver Logs product,

Trimble Transportation Mobility’s eDriver Logs, and TOGS’ eDriver Logs product, as well as

ISE’s eFleetSuite software that is used employed in some (but not all) of these Trimble logging

products.

       101.     After Mr. Babayi and Trimble’s Chief IP Counsel spoke via telephone on October

16, 2018, with Mr. Babayi taking the call (as well as all subsequent calls) from Washington,

D.C., Mr. Babayi sent another email to Trimble (attached to this Declaratory Judgment

Complaint as Attachment P), asserting that Trimble’s ELD products infringe another patent,

based on another chart attached to his email.

       102.     This additional chart asserts that Trimble’s “eDriver Logs” infringes claims from

United States Patent Application 15/997,254, which has since issued as the ’189 patent

(mistakenly sometimes referred to in PDC’s correspondence as the ’198 patent and/or the ‘196

patent).

       103.     Again, PDC’s chart failed to chart any single Trimble product against every

limitation, instead purporting to read the ’189 patent against a patchwork of features from

disparate Trimble and ISE products, including Driver Logs, eDriver Logs, and eFleetSuite.

       104.     On November 29, 2018, Mr. Babayi sent Trimble a further email, now stating that

United States Patent No. 10,148,774 had issued into a patent and that application number

15/986,677 had been allowed and would be issuing soon. The ’677 Application has since issued


                                                - 21 -
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 22 of 61




as United States Patent Number 10,171,950. Mr. Babayi’s email also asserts that the new patents

were directed to ELDs and that PDC could provide “evidence of use charts” for them.

        105.     In telephonic discussions with PDC, Mr. Babyi has at least twice indicated PDC’s

intent to file suit against Trimble in the Eastern District of Texas.

        106.     Mr. Babyi has additionally sent Trimble an email identifying an ISE customer that

PDC alleges infringes its patents based on that customer’s use of ISE’s eFleetSuite product.

        107.     PDC additionally wrote to Trimble to identify the patent litigation counsel that it

was in the process of retaining to file suit against Trimble. This counsel ultimately defended

PDC in Trimble’s declaratory judgment suit in the Northern District of California.

        108.     Through these and other communications, PDC has created a real and immediate

controversy between Trimble and PDC regarding, and has additionally put Trimble in reasonable

apprehension of a lawsuit against, Trimble’s and/or its subsidiaries’, including ISE’s, alleged

infringement by Trimble ELD Products, including the Trimble FSM Driver Logs, Trimble

Transportation Mobility eDriver Logs, Trimble Oil and Gas eDriver Logs, and ISE eFleetSuite

software and eFleetSuite ELD products and/or services, based on alleged infringement of the

patents at issue.

        109.     PDC’s actions have created a real and immediate controversy between Trimble

and PDC regarding Trimble’s ELD Products based on alleged infringement of the patents at

issue. Trimble risks a lawsuit by continuing to sell or otherwise provide the Trimble ELD

Products.

E.      PDC Further Asserts That Trimble’s Geofencing Products Infringe More Than Half
        Of The Patents At Issue

        110.     On December 3, 2018, Mr. Babayi sent an email to Trimble that asserts that

“[PerdiemCo’s] patent portfolio can be classified into ELD patents and geofencing patents.” Mr.

Babayi’s email also asserts that, separate from any infringement of the ELD patents, a separate

category of Trimble geofencing products, including the Locate2Protect (L2P) product,

supposedly infringe PDC’s geofencing patents.



                                                - 22 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 23 of 61




       111.     Mr. Babayi’s email includes an attachment that more specifically identifies six

PDC patents that PDC considers to be its “geofencing patents”: the ’113, ’314, ’661, ’941, ’874,

and ’198 patents. These six patents identified by PDC are a subset of the thirteen patents PDC

asserts against the Trimble ELD Products. In other words, according to PDC, of the thirteen

patents that PDC asserts cover electronic HOS logging devices, six or more of these patents also

cover geofencing.

       112.     On December 3 and 4, 2018, Mr. Babayi provided to Trimble three more charts

supposedly evidencing that Trimble’s GeoManager product infringes the ’941 and ’874 patents

and that Trimble’s Locate2Protect and Farmer Pro products infringe the ’198 patent.

       113.     As mentioned above, PDC has repeatedly indicated PDC’s intent to file suit

against Trimble in the Eastern District of Texas. These statements have pertained to the Trimble

Geofencing Products, in addition to the Trimble ELD Products.

       114.     PDC’s actions have created a real and immediate controversy between Trimble

and PDC regarding Trimble’s Geofencing Products, including the GeoManager, Locate2Protect,

and Farmer Pro products, based on the alleged infringement of the ’113, ’314, ’661, ’941, ’874,

and ’198 patents.

F.     PDC Levies Additional Allegations About Later-Issued Patents

       115.     After the Northern District of California case commenced, PDC identified in

phone and written communications two additional patent applications, which had been allowed

at the time but which had not yet issued, to Trimble, implying that PDC would also assert these

additional patents when they issued. These two applications shortly thereafter became the ’689

patent (Application No. 16/198,330) and the ’662 patent (Application No. 16/224,447).

       116.     PDC later asserted in a letter from its outside counsel that Trimble and ISE’s ELD

products infringe the ’689 and ’662 patents.




                                               - 23 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 24 of 61




                                   VI. THE ASSERTED PATENTS

A.     United States Patent No. 8,149,113

       117.     The ’113 patent is entitled “Apparatus and Method for Conveying Location Event

Information Based on Access Codes.” It issued on April 3, 2012 from an application filed on

April 22, 2009. The ’113 patent recites sixty-two claims directed to specific techniques for

conveying information related to object location, zone information, and/or object location event

information.

       118.     PDC disclaimed most of the claims of the ’113 patent, specifically claims 1-3, 7-

44, 46-56, and 59, during an inter partes review proceeding before the PTAB (IPR2017-0969),

as described above. The PTAB dismissed IPR2017-969 prior to issuing a final written decision

on the remaining nine claims after PDC settled the related litigation. This means that only

claims 4-6, 45, 57, 58, and 60-62 are currently in force today.

       119.     Claim 60, the sole independent claim that has not been cancelled, recites:

                A method for conveying information among a plurality of computing
                devices associated with a plurality of users including a first user, a second
                user, and a third user, the method comprising:

                   associating an administrator that specifies an access privilege to the first
                   user as an authorized user associated with a first user identification code
                   selected from a group of users associated with a plurality of user
                   identification codes including the first user identification code;

                   granting access to at least one of object location information, zone
                   information or object location event information based on the access
                   privilege of the authorized user;

                   defining a zone within a coordinate system, said zone having a
                   coordinate within a defined coordinate system;

                   providing an interface to a computing device associated with the first
                   user to define an object location event based upon a relationship
                   between the zone and a location of a computing device associated with
                   the second user, an occurrence of the object location event producing
                   object location event information; and

                   conveying at least one of object location information, zone information
                   or the object location event information to a computing device
                   associated with the third user.
       120.     PDC asserts that the ’113 patent covers both geofencing and ELD functionality.


                                                - 24 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 25 of 61




       121.     The draft complaint PDC sent to ISE asserts ISE’s infringement of claims 4-6, 45,

and 60-63 of the ’113 patent.

       122.     PDC, in communications to Trimble, asserted that the ’113 patent is one of the

patents covering Trimble ELD Products and also identified the ’113 patent as covering Trimble

Geofencing Products.

B.     United States Patent No. 9,319,471

       123.     The ’471 patent is entitled “Object Location Tracking System Based on Relative

Coordinate Systems Using Proximity Location Information Sources.” It issued on April 19,

2016 from an application filed on February 23, 2015. It recites twenty claims, with claims 1, 8

and 12 being independent.

       124.     During an inter partes review proceeding challenging the claims of the ’471

patent, the PTAB instituted an inter partes review of all twenty claims (IPR2017-973). The

PTAB dismissed IPR2017-793 prior to issuing a written decision after PDC settled its litigation

against the petitioners.

       125.     Claim 1 of the ’471 patent recites:

                A tracking system comprising:

                   one or more servers capable of communicating object location
                   information to a group comprising a plurality of users having user IDs,
                   said group having a group ID, said group being one of a plurality of
                   groups each having corresponding group IDs and user IDs, said object
                   location information relating to a plurality of mobile objects having
                   object IDs, wherein a first object ID of a first mobile object of said
                   plurality of mobile objects is associated with a first location information
                   source that provides a first location information corresponding to first
                   coordinates of said first mobile object within a first coordinate system,
                   and wherein a second object ID of a second mobile object of said
                   plurality of mobile objects is associated with a second location
                   information source that provides a second location information
                   corresponding to second coordinates of said second mobile object
                   within a second coordinate system, said second coordinates being
                   relative to said first coordinates based on proximity of the first mobile
                   object to the second mobile object, the one or more servers being
                   configured to:

                   define first level administrative privileges to control user membership
                   in said group;



                                                - 25 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 26 of 61



                      define second level administrative privileges to control conveyance of
                      said object location information to said group;

                      check the first level administrative privileges before associating a user
                      ID with a group ID of said group;

                      check the second level administrative privileges before associating said
                      first object ID and said second object ID with said group ID of said
                      group;

                      provide one or more interfaces for setting at least one of a zone, an
                      event, or an alert;

                      receive a request to set a zone;

                      receive a request to set an event based upon said zone and said object
                      location information;

                      receive a request to set an alert based upon said event, said alert being
                      associated with an access privilege, said request identifying said group
                      as being the recipient of said alert;

                      check the second level administrative privileges before setting said
                      zone, said event, and said alert;

                      store said zone, said event and said alert in one or more databases;
                      receive object IDs and object location information;

                      compare said object IDs and said object location information with said
                      zone and said event to determine whether to send said alert to said
                      group; and

                      cause the alert to be sent to said group based on said access privilege.
          126.     PDC asserts that the ’471 patent covers ELD functionality.

          127.     The draft complaint that PDC sent to ISE asserts ISE’s infringement of the ’471

patent.

          128.     PDC, in communications to Trimble, asserted that the ’471 patent is one of the

patents covering Trimble ELD Products.

C.        United States Patent No. 9,485,314

          129.     The ’314 patent is entitled “Multi-Level Privilege Notification System Operated

Based on Indoor Location Information Received from a Location Information Sources.” It
issued on November 1, 2016 from an application filed on February 23, 2015. It recites eighteen

claims, with claim 1 being independent.



                                                  - 26 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 27 of 61




       130.     During an inter partes review proceeding challenging the claims of the ’314

patent, the PTAB instituted an inter partes review of all eighteen claims (IPR2017-968). The

PTAB dismissed IPR2017-968 prior to issuing a written decision after PDC settled its litigation

against the petitioners.

       131.     Claim 1 of the ’314 patent recites:

                A method for conveying location information relating to a plurality of
                mobile objects among a plurality of user groups comprising different
                users of a plurality of computing devices other than mobile objects, said
                users comprising an administrator, an authorized user different from the
                administrator, and a second user different from the authorized user,
                wherein the administrator specifies a user group associated with an
                authorized user ID and an object ID different from the authorized user ID,
                the method comprising the following steps executed in one or more
                servers configured to:

                   associate a second user ID different from the authorized user ID with
                   the user group based on the authorized user ID;

                   receive a zone information after a user group is specified, said zone
                   information containing information about at least one coordinate of a
                   zone;

                   receive an event information about an event related to the zone and a
                   location of a mobile object that is independent of the zone;

                   provide one or more interfaces for setting a group notification for the
                   user group including specifying the second user associated the second
                   user ID as the recipient of the group notification;

                   receive at least one location information of the mobile object associated
                   with the object ID;

                   determine occurrence of the event based on the zone and the at least one
                   location information; and

                   cause the group notification to be sent to the second user when the
                   event occurs;

                   wherein the one or more servers are further configured to:

                   define a first level administrative privilege to control user membership
                   in the user group;

                   define a second level administrative privileges to control conveyance of
                   said object location information to the user group based on the first
                   level administrative privilege;




                                               - 27 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 28 of 61



                      check the first level administrative privileges before adding the
                      authorized user to the user group;

                      check the second level administrative privilege before providing one or
                      more interfaces for setting the group notification and adding the second
                      user to the user group; and

                      determine occurrence of the event based on the second level
                      administrative privilege.

          132.     PDC asserts that the ’314 patent covers both geofencing and ELD functionality.

          133.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’314

patent.

          134.     PDC, in communications to Trimble, asserted that the ’314 patent is one of the

patents covering Trimble ELD Products and also identified the ’314 patent as covering Trimble

Geofencing Products.

D.        United States Patent No. 9,621,661

          135.     The ’661 patent is entitled “Notification System for Occurrences of Group Events

Based on Zone and Location of Mobile Devices.” It issued on April 11, 2017 from an

application filed on July 1, 2016. It recites twenty claims, with claims 1 and 17 being

independent.

          136.     During an inter partes review proceeding challenging the claims of the ’661

patent, the PTAB instituted an inter partes review of all twenty claims (IPR2017-1269). The

PTAB dismissed IPR2017-1269 prior to issuing a written decision after PDC settled its litigation

on related patents against the petitioners.

          137.     Claim 1 of the ’661 patent recites:

                   A notification system for sending notifications upon occurrences of
                   events associated with a plurality of mobile devices of user groups having
                   corresponding group identification codes that identify the user groups,
                   each user group comprising one or more users, each user having a user
                   identification code associated with a corresponding group identification
                   code, the user identification code identifying the user; wherein said events
                   occur based on mobile device locations relative to zones that are
                   independent of the mobile device locations, said system comprising:

                      one or more servers configured to:



                                                  - 28 -
Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 29 of 61



       check a first level administrative privilege to control user
       membership in the user groups, said user groups being defined by a
       first administrator having the first level administrative privilege, said
       first level administrative privilege being used to authorize a user in
       each user group to be a second administrator of a user group of said
       user groups, each second administrator having a second level
       administrative privilege associated with the corresponding user
       group;

       control conveyance of event information about one or more events
       based on one or more information access codes specified by the
       second administrator of the user group, said one or more information
       access codes specifying one or more users in the user group having
       access to the event information, wherein the first level administrative
       privilege is used to administer a first information sharing
       environment (ISE) and the second level administrative privilege is
       used to administer a corresponding second ISE of a plurality of
       second ISEs created within the first ISE, said first and second ISEs
       comprising a computing network where the conveyance of the event
       information from the one or more servers to the corresponding user
       groups is controlled or configured, wherein each second ISE is
       configured to be administered independent of other second ISEs and
       the first ISE based on the one or more information access codes;

       check the first level administrative privilege before authorizing the
       user to be the second administrator of the user group;

       provide interfaces for setting zones, events and notifications for the
       user groups based on corresponding second level administrative
       privileges associated with the second administrators of the user
       groups;

       check the second level administrative privilege before providing one
       or more interfaces for setting a zone, an event and a notification for
       the user group;
       receive a request to set the zone for the user group after the user
       group is defined by the first administrator;

       receive a request to set the event for the user group after the setting
       of the zone;

       receive a request to set the notification for the user group, said
       request identifying a recipient of the notification according to said
       one or more information access codes;

       determine a mobile device location comprising mobile device
       location information other than the event information;

       compare the zone and the mobile device location to determine
       whether the event occurs;

       if the event occurs, cause the notification to be sent to the recipient of
       the notification.


                                 - 29 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 30 of 61




          138.     PDC asserts that the ’661 patent covers both geofencing and ELD functionality.

          139.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’661

patent.

          140.     PDC, in communications to Trimble, asserted that the ’661 patent is one of the

patents covering ELD products. In subsequent communications, PDC also identified the ’661

patent as covering geofencing.

E.        United States Patent No. 9,680,941

          141.     The ’941 patent is entitled “Location Tracking System Conveying Event

Information Based on Administrator Authorizations.” It issued on June 13, 2017 from an

application filed on February 23, 2015. It recites twenty-two claims, with claim 1 being

independent.

          142.     Claim 1 of the ’941 patent recites:

                   A location tracking system comprising:

                      one or more servers capable of receiving identifiers and location
                      information for a plurality of mobile devices having corresponding
                      mobile device identification codes that identify each mobile device;

                      the one or more servers configured to:

                      store in one or more databases information for groups of users of
                      mobile devices based on corresponding group identification codes that
                      identify each group, each user in a group having a user identification
                      code associated with a corresponding group identification code in the
                      one or more databases, the user identification code identifying the user,
                      said groups being defined by a first administrator having a first level of
                      administrative privilege, said first level of administrative privilege
                      being used to authorize a user in each group to be a second
                      administrator of a plurality of second administrators, each second
                      administrator having a corresponding second level of administrative
                      privilege associated with a group;

                      store in the one or more databases information for the plurality of
                      second administrators, each second administrator using the
                      corresponding second level of administrative privilege after a
                      corresponding group is defined by the first administrator to specify one
                      or more information access codes, said one or more information access
                      codes specifying one or more users in the corresponding group having
                      access 1) to location information and 2) to event information other than
                      location information, wherein the location information corresponds to a
                      coordinate of a mobile device within a coordinate system corresponding


                                                  - 30 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 31 of 61



                      to a map as determined by the location information source associated
                      with the mobile device; and wherein the event information comprises at
                      least one of a condition that relates a mobile device location
                      information to a zone where the occurrence of the event causes an alert
                      to be sent when a mobile device crosses a boundary associated with the
                      zone, wherein the first administrator defines the corresponding group
                      independent of a location of a zone;

                      control access to the location information and the event information in
                      order to protect the privacy of the location information and the event
                      information based on the one or more information access codes;

                      check the first level of administrative privilege to authorize the second
                      administrator having a second level of administrative privilege to be
                      associated with the group;

                      check the second level of administrative privilege to control
                      conveyance of the location and the event information regarding the
                      group using the one or more information access codes;

                      provide one or more interfaces configured to receive information
                      related to a zone, an event, and an alert for the group;

                      receive a request to set a zone for the group, the zone having a
                      boundary that is independent of where mobile devices are located;

                      receive a request to set an event for the group;

                      receive a request to set an alert for the group, the request identifying a
                      recipient of the alert;

                      store the group’s zone, event and alert in the one or more databases;

                      receive identifiers and the location information for mobile devices in
                      the group;
                      compare the identifiers and location information with the group's zone
                      and event to determine whether to send the group's alert;

                      cause the group’s alert to be sent; and

                      convey the location information based on the one or more information
                      access codes specified for the group under said second level of
                      administrative privilege.
          143.     PDC asserts that the ’941 patent covers both geofencing and ELD functionality.

          144.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’941
patent.

          145.     PDC, in communications to Trimble, asserted that the ’941 patent is one of the

patents covering Trimble ELD Products and also identified the ’941 patent as covering Trimble


                                                  - 31 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 32 of 61




Geofencing Products. Further, PDC also sent to Trimble an “evidence of use” chart alleging

infringement of the ’941 patent by GeoManager.

F.     United States Patent No. 9,871,874

       146.     The ’874 patent is entitled “Multi-Level Database Management System and

Method for an Object Tracking Service that Protects User Privacy.” It issued on January 16,

2018 from an application filed on April 10, 2017. It recites forty-nine claims, with claims 1, 11

and 44 being independent.

       147.     Claim 1 of the ’874 patent recites:

                A database management system used in a mobile device tracking service
                that tracks locations of a plurality of mobile devices identified by
                corresponding device identification codes (DID codes) in one or more
                databases, said database management system accessing the one or more
                databases by one or more centralized or distributed servers controlled
                under a first level of administrative privilege of an administrator of the
                mobile device tracking service, the mobile device tracking service being
                provided to a plurality of users who are identified by corresponding user
                identification codes (UID codes) who track the plurality of mobile
                devices, said plurality of users including users who are allowed to receive
                certain alerts relating to the locations of the tracked mobile devices and
                users who are not allowed to receive the certain alerts, the one or more
                servers being configured to:

                   check the first level of administrative privilege of the administrator
                   before the administrator performs a first set of administrative functions
                   that include:

                   specifying a plurality of groups of users of the plurality of users who
                   track the plurality of mobile devices, including a group identified by a
                   group identification code (GID code), said group being associated with
                   a first mobile device identified by a first DID code and a second mobile
                   device identified by a different second DID code and one or more users
                   identified by corresponding UID codes in the group identified by the
                   GID code, said UID codes being different from each other and the first
                   and second DID codes;

                   controlling user membership in the groups;

                   specifying an authorized user ID code (AUID code) that identifies an
                   authorized user other than the administrator in the group identified by
                   the GID code;

                   giving a second level of administrative privilege to the authorized user
                   to perform a second set of administrative functions, wherein the
                   administrator having the first level of administrative privilege does not



                                               - 32 -
       Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 33 of 61



            perform the second set of administrative functions performed under the
            second level of administrative privilege given to the authorized user;

            check a first level of access control based on the AUID code before the
            administrator gives the second level administrative privilege to the
            authorized user; and

            check the second level of administrative privilege of the authorized user
            before the authorized user performs the second set of administrative
            functions that includes:

                i. setting an event for the group that occurs when the first mobile
                   device or the second mobile device crosses a zone comprising a
                   boundary location on a reference coordinate system that is
                   defined after the group is specified; and

                ii. specifying an information access code comprising an access list
                    that identifies by corresponding UID codes which users of the
                    plurality of the users are allowed to receive 1) location
                    information from a first location information source associated
                    with the first DID code or a second location information source
                    associated with the second DID code over a wireless network
                    and 2) event information other than location information
                    conveyed when the database management system determines
                    that the event has occurred, wherein the location of the zone is
                    independent of locations of the plurality of mobile devices, and
                    wherein the access list comprises one or more UID codes that
                    identify one or more users as recipients who are allowed to
                    receive an alert when the event occurs such that any user who is
                    not identified on the access list is not a recipient of the alert
                    when the event occurs, wherein the alert is only conveyed to the
                    one or more recipients of the alert identified on the access list
                    when the event occurs;

            receive the location information of the first and second mobile devices
            identified by the first DID code and the second DID code;
            determine whether to send the alert based on a comparison of the
            location of the zone with the location information of the first or second
            mobile devices in the group;

            check a second level of access control based on one or more UID codes
            in the access list to cause the alert to be sent to the one or more
            recipients identified on the access list such that only identified users of
            the plurality of users can receive the alert when the event occurs, and

            convey the location information of the first or second mobile devices to
            one or more recipients identified on the access list such that only
            identified users of the plurality of users can receive the location
            information.
148.     PDC asserts that the ’874 patent covers both geofencing and ELD functionality.




                                        - 33 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 34 of 61




          149.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’874

patent.

          150.     PDC, in communications to Trimble, asserted that the ’874 patent is one of the

patents covering Trimble ELD Products and also identified the ’874 patent as covering Trimble

Geofencing Products. Additionally, PDC sent to Trimble an “evidence of use” chart alleging

infringement of the ’874 patent by GeoManager.

G.        United States Patent No. 9,954,961

          151.     The ’961 patent is entitled “Method for Logging Times and Locations of Carriers

of Objects or Electronic Logging Devices (ELDs) or Sensors in Identified User, Driver or

Vehicle Sub-Groups Within a Group or Fleet.” It issued on April 24, 2018 from an application

filed on December 20, 2017. It recites forty-one claims, with claims 1, and 33 being

independent.

          152.     Claim 1 of the ’961 patent recites:

                   An access control method executed in one or more servers having access
                   to a central or distributed database management system (DBMS) of an
                   internet service provider (ISP) having one or more administrators each
                   having a corresponding level of administrative privilege to administer a
                   tracking service that tracks locatable objects that are subject to periods of
                   movements and periods of non-movements of objects, wherein the
                   tracking service sends notifications to authorized users of the ISP when
                   events occur based on locations of objects that are identified in the DBMS
                   by corresponding object IDs (OIDs), wherein the locations are determined
                   by one or more location information sources (LISs), and wherein the
                   DBMS identifies users who are authorized to use the tracking service after
                   they log into the ISP with their authorized user IDs and corresponding
                   passwords, the method comprising steps executed by one or more
                   processors in the one or more servers that are configured to:

                      [(a)] provide a first administrator with a first level of administrative
                            privilege to control access privileges of those authorized users
                            who are logged into the ISP, wherein the first administrator
                            exercises the first level of administrative privilege by identifying a
                            group with a group ID (GID) that is associated in the DBMS with
                            a first user sub-group ID (SGID) of a first user sub-group within
                            the group, wherein the first user sub-group includes different first
                            authorized user and second authorized users other than the
                            administrator who are identified by corresponding first and second
                            authorized user IDs, wherein the DBMS further associates the first
                            user SGID with a first object SGID of a first object sub-group
                            comprising a first object having a first OID associated with a first


                                                   - 34 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 35 of 61



                            LIS and a second object having a second OID associated with a
                            second LIS, wherein the first and second LISs provide
                            corresponding locations of the first and the second objects at a
                            first time and at a second time as determined based on the same or
                            different coordinate references;

                      (b)    check the first level of administrative privilege before providing
                             a first administrator interface to associate the first authorized user
                             ID with the GID thereby providing the first authorized user a
                             second level of administrative privilege to identify one or more
                             sub-groups within the group identified by the GID, wherein the
                             first authorized user exercises the second level of administrative
                             privilege to limit access to a first notification sent after the events
                             occur by specifying a first information access code, wherein the
                             first information access code comprises a first access control list
                             that identifies one or more recipients of the first notification such
                             that anyone who is not identified on the first access control list is
                             not allowed to be a recipient of the first notification;

                      (c)    check the second level of administrative privilege before
                             providing one or more first user interfaces other than the
                             administrator interface to the first authorized user to 1) set a first
                             event condition to determine occurrence of the same or different
                             events based on corresponding first or second determined
                             location of the first or the second object at the first and second
                             times and 2) add the second authorized user ID on the first access
                             control list, thereby identifying the second authorized user as a
                             recipient of the first notification; and

                      (d)    cause the first notification to be sent when it is determined that
                             the first event condition is met based on a comparison of the first
                             determined location by either the first LIS or the second LIS at
                             the first time with the second determined location by either the
                             first LIS or the second LIS at the second time, wherein the first
                             notification is only sent to the one or more recipients that are
                             authorized by the first authorized user to have access to the first
                             notification when the first event condition is met.
          153.     PDC asserts that the ’961 patent covers ELD functionality.

          154.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’961

patent.

          155.     PDC, in communications to Trimble, asserted that the ’961 patent is one of the

patents covering Trimble ELD Products. PDC additionally sent to Trimble “evidence of use”

charts alleging infringement of the ’961 patent by Trimble ELD Products.

H.        United States Patent No. 10,021,198

          156.     The ’198 patent is entitled “Software-Based Mobile Tracking Service with Video



                                                   - 35 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 36 of 61




Streaming When Events Occur.” It issued on July 10, 2018 from an application filed on March

8, 2018. It recites twenty claims, with claims 1 and 20 being independent.

       157.     Claim 1 of the ’198 patent recites:

                A method for controlling conveyance of location and tracking information
                provided as an Internet service, comprising:

                   providing a computer server connected to the Internet, said computer
                   server executing first database management system software that
                   maintains a database of location and tracking information about a first
                   information sharing environment used by a plurality of authorized
                   users;

                   providing one or more first administrative privileges used by a first
                   administrator to maintain said first information sharing environment,
                   said one or more first administrative privileges being used to: a) define
                   a plurality of second information sharing environments corresponding
                   to a plurality of purchasers of said Internet service, b) provide each
                   authorized user of said plurality of authorized users a respective user
                   account name and password to use as part of a login process, and c)
                   assign each authorized user of said plurality of authorized users to only
                   one of said second information sharing environments of said plurality of
                   second information sharing environments, said plurality of second
                   information environments coexisting independent of each other within
                   said first information sharing environment;

                   providing second administrative privileges used to maintain said
                   plurality of second information sharing environments to a plurality of
                   second administrators, said second administrative privileges being used
                   to: a) define one or more groups within a respective second information
                   sharing environment, and b) assign each authorized user of the
                   respective second information sharing environment to one or more of
                   said groups;
                   providing a plurality of second database management system software
                   that executes on a plurality of computing devices of said plurality of
                   authorized users, said plurality of second database management system
                   software interfacing with said first database management system
                   software, each second database management system software of said
                   plurality of second database management system software enabling a
                   first authorized user of said plurality of authorized users to: a) define an
                   event condition based on an object location information corresponding
                   to a location of an object and a zone information corresponding to a
                   zone, and b) define an event information access code that is a first
                   access list that specifies one or more authorized users of said plurality
                   of users to be provided an event information comprising an alert when
                   said event condition has been met, said object location being a
                   coordinate within a coordinate system provided by a location
                   information source, said zone having a boundary defined by a plurality
                   of coordinates within said coordinate system;



                                               - 36 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 37 of 61



                      monitoring by said first database management system software said
                      object location information; determining by said first database
                      management system software said event condition has been met; and

                      conveying by said first database management system software said alert
                      to said second database management software of only those authorized
                      users included on said first access list.

          158.     PDC asserts that the ’198 patent covers both geofencing and ELD functionality.

          159.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’198

patent.

          160.     PDC, in communications to Trimble, asserted that the ’198 patent is one of the

patents covering Trimble ELD Products and identified the ’198 patent as covering Trimble

Geofencing Products. Further, PDC also sent to Trimble an “evidence of use” chart alleging

infringement of the ’198 patent by Farmer Pro and Locate2Protect.

I.        United States Patent No. 10,104,189

          161.     The ’189 patent is entitled “Method for Controlling Conveyance of Event

Information by an Administrator of a Plurality of Electronic Logging Devices (ELDs).” It issued

on October 16, 2018 from an application filed on June 4, 2018. It recites thirty-three claims,

with claim 1 being independent.

          162.     Claim 1 of the ’189 patent recites:

                   A method for controlling conveyance of event information by an
                   administrator of a plurality of electronic logging devices (the ELD
                   administrator) associated with users accounts in a database management
                   system application (DBSMA) executed in one or more central or
                   distributed servers that provide a user interface to an administrator of
                   drivers of vehicles in an organization or a company (the Driver
                   administrator) who is given access to an administrator account in the
                   DBSMA by the ELD administrator to classify a first database (DB) based
                   on corresponding one or more roles of authorized users in the company or
                   the organization, a first role classifying authorized users as drivers of
                   vehicles, the method comprising the steps of:

                      a. interfacing over one or more wireless networks with an ELD used in
                         a vehicle that executes a location tracking application (LTA) which
                         periodically receives location information from a GPS device
                         associated with an ELD ID that identifies the ELD in the first DB,
                         the LTA being configured to:




                                                  - 37 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 38 of 61



                          i. turn a tracking mode of the ELD on and off by a driver who uses
                             the ELD to log into a driver user account in the DBMSA with a
                             driver user ID and a password,

                          ii. receive sensor information from one or more sensors associated
                              with the ELD ID that sense when a vehicle that uses the ELD is
                              powered on,

                          iii. record a group event information after the vehicle is powered
                               on, the group event information indicating a period of
                               movement and a period of non-movement of the driver as
                               determined based on the location information received from the
                               GPS device after the driver turns on the tracking mode, and

                          iv. provide an ELD interface that allows the driver to edit a file
                              stored in the ELD that contains the recorded group event
                              information after the driver logs into the driver user account;

                      b. interfacing over one or more wired or wireless networks with a
                         computing device that is configured to enable the Driver
                         administrator to log into the administrator account with an
                         administrator ID and a password to access the DBSMA in order to:

                          i. identify a group of a first vehicle and a second vehicle in the
                             first DB by a group ID (GID), the group including authorized
                             users identified by corresponding user IDs (UIDs) associated
                             with the GID,

                          ii. classify a first authorized user identified by a first UID as a first
                              driver of the first vehicle which uses a first ELD identified by a
                              first ELD ID associated with the GID;

                          iii. classify a second authorized user identified by a second UID as
                               a second driver of the second vehicle which uses a second ELD
                               identified by a second ELD ID associated with the GID,
                          iv. receive a first group event information indicating a period of
                              movement and a period of non-movement of the first driver,

                          v. receive a second group event information indicating a period of
                             movement and a period of non-movement of the second driver,
                             and

                          vi. send a notification based on an information access code
                              comprising an access list that identifies one or more recipients
                              of the first or the second group event information such that the
                              notification is sent only to the one or more recipients.
          163.     PDC asserts that the ’189 patent covers ELD functionality.
          164.     The draft complaint PDC sent to ISE asserts ISE’s infringement of the ’189

patent.



                                                   - 38 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 39 of 61




       165.     PDC, in communications to Trimble, asserted that the ’189 patent is one of the

patents covering Trimble ELD Products. Further, PDC also sent to Trimble an “evidence of use”

chart alleging infringement of the ’189 patent by “Trimble eDriver Logs,” but in reality charting

a variety of different Trimble ELD products, including Driver Logs, TOGs eDriver Logs,

PeopleNet eDriver Logs, and eFleetSuite.

J.     United States Patent No. 10,148,774

       166.     The ’774 patent is entitled “Method for Controlling Conveyance of Electronically

Logged Information Originated by Drivers of Vehicles.” It issued on December 4, 2018 from an

application filed on June 1, 2018. It recites thirty-three claims, with claim 1 being independent.

       167.     Claim 1 of the ’774 patent recites:

                A method for controlling conveyance of event information by an
                authorized user classified as an administrator by a database management
                system application (DBSMA) executed in one or more central or
                distributed servers that provide a user interface to the administrator to
                access an administrator user account in the DBSMA to classify a database
                (DB) based on corresponding one or more roles of authorized users in a
                company or an organization who have corresponding user accounts in the
                DBSMA, a first role classifying a plurality of authorized users as drivers
                of vehicles, the method comprising the steps of:

                   a. using in each vehicle an electronic logging device (ELD) having a
                      wireless communication interface with one or more networks to
                      cause execution of a location tracking application (LTA) which
                      periodically receives location information from a GPS device
                      associated with an ELD ID that identifies the ELD in the DB, the
                      LTA being configured to:

                       i. turn a tracking mode of the ELD on and off by a driver who uses
                          the ELD to log into a driver user account with a driver user ID
                          and a driver password,

                       ii. receive a sensor information from one or more sensors
                           associated with the ELD ID that sense when a vehicle that uses
                           the ELD is powered on,

                       iii. record a group event information after the vehicle is powered
                            on, the group event information indicating a period of
                            movement and a period of non-movement of the driver as
                            determined based on the location information received from the
                            GPS device after the driver turns on the tracking mode, and




                                               - 39 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 40 of 61



                       iv. provide an ELD interface that allows the driver to edit a file
                           stored in the ELD that contains the recorded group event
                           information after the driver logs into the driver user account;

                   b. using a computing device that has a communication interface with
                      one or more wired or wireless networks to log into the administrator
                      user account with an administrator user ID and an administrator
                      password to access the DBSMA in order to:

                       i. identify a group of a first vehicle and a second vehicle in the
                          first DB by a group ID (GID), the group including authorized
                          users identified by corresponding user IDs (UIDs) associated
                          with the GID,

                       ii. classify a first authorized user identified by a first UID as a first
                           driver of the first vehicle which uses a first ELD identified by a
                           first ELD ID associated with the GID;

                       iii. classify a second authorized user identified by a second UID as
                            a second driver of the second vehicle which uses a second ELD
                            identified by a second ELD ID associated with the GID,

                       iv. receive a first group event information indicating a period of
                           movement and a period of non-movement of the first driver,

                       v. receive a second group event information indicating a period of
                          movement and a period of non-movement of the second driver,
                          and

                       vi. send a notification based on an information access code
                           comprising an access list that identifies one or more recipients
                           of the first or the second group event information such that the
                           notification is sent only to the one or more recipients.

       168.     PDC asserts that the ’774 patent covers ELD functionality.

       169.     PDC, in communications to Trimble, asserted that the ’774 patent is one of the

patents covering Trimble ELD Products. Further, PDC also sent to Trimble emails identifying

the claims of the ’774 patent as being directed to “ELD Subscriber” functionality; in other words,

PDC asserts that the ’774 patent is directed to subscriber-side ELD functionality.

K.     United States Patent No. 10,171,950

       170.     The ’950 patent is entitled “Electronic Logging Device (ELD).” It issued on
January 1, 2019 from an application filed on May 22, 2018. It recites forty-four claims, with

claims 1 and 23 being independent.

       171.     Claim 1 of the ’950 patent recites:


                                                - 40 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 41 of 61



                A computing device used in a vehicle, comprising:

                   a sensor interface configured to receive a plurality of sensor information
                   from one or more sensors that sense physical characteristics including
                   sensing when the vehicle is powered on;

                   a GPS receiver configured to provide a plurality of location information
                   after the vehicle is powered on;

                   a storage device configured to store information in a document
                   indicating a period of movement or a period of non-movement of the
                   vehicle as determined based on the plurality of location information
                   provided by the GPS receiver periodically;

                   a processor configured to access the storage device while executing a
                   location tracking application (LTA), said LTA being configured to track
                   vehicle locations by recording the period of movement or the period of
                   non-movement of the vehicle after a specified event condition is met,
                   said specified event condition being met based on a first sensor
                   information comprising one or more first physical characteristics:
                   wherein the LTA provides:

                       i. a log-in user interface configured to enable a driver of the
                          vehicle to log into the LTA based on an access code assigned []
                          by an administrator of one or more groups of vehicles or drivers,

                       ii. a first user interface configured to enable the driver to edit the
                           document after the driver logs in, and

                       iii. a second user interface configured to enable the driver to turn
                            off a tracking mode of the vehicle;

                   a wireless email interlace [sic] configured to transmit an e-mail
                   containing the information indicating the period of movement or the
                   period of non-movement of the vehicle;
                   Bluetooth interface configured to transmit the information indicating
                   the period of movement or the period of non-movement of the vehicle
                   to a Bluetooth device; and

                   a display device configured to display the period of movement or the
                   period of non-movement of the vehicle.
       172.     PDC asserts that the ’950 patent covers ELD functionality.

       173.     PDC, in communications to Trimble, asserted that the ’950 patent is one of the

patents covering Trimble ELD Products. Further, PDC also sent to Trimble emails identifying
the claims of the ’950 patent as being directed to an “ELD,” meaning an in-truck ELD device.




                                                - 41 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 42 of 61




L.     United States Patent No. 10,277,689

       174.     The ’689 patent is entitled “Method For Controlling Conveyance Of Events By

Driver Administrator Of Vehicles Equipped With ELDs.” It issued on April 30, 2019 from an

application filed on November 21, 2018. It recites thirty-two claims, with claim 1 being

independent.

       175.     Claim 1 of the ’689 patent recites:

                A method for controlling conveyance of event information in a
                tracking service provided to authorized users who track vehicles
                that use a plurality of electronic logging devices (ELDs),

                wherein an ELD administrator of the tracking service provides
                access to user accounts in a first database management system
                application (DBMSA) executed by one or more central or
                distributed servers that provide user interfaces to the authorized
                users to log into to their respective user accounts, said DBMSA
                having access to a first database (DB) that identifies the ELDs by
                corresponding ELD IDs, the vehicles by corresponding Vehicles
                IDs (VIDs), the authorized users including drivers of a group of
                vehicles by corresponding User IDs (UIDs), and the group by a
                group ID (GID),

                wherein a Driver administrator of the group is given a privilege to
                access an administrator account in the first DBSMA by the ELD
                administrator, the method comprising the steps of:

                   a. interfacing over one or more wireless networks with the plurality of
                      ELDs including a first ELD and a second ELD that are respectively
                      identified by a first ELD ID and a second ELD ID, wherein each
                      ELD comprises one or more processors that execute a location
                      tracking application (LTA), said each ELD being configured to:

                       i. receive a power up sensor information from one or more sensors
                          that indicate a vehicle in the group that uses the ELD is powered
                          up by a driver of the vehicle, said power up sensor information
                          being received in order to record one or more driving events
                          after the driver logs into a driver user account via the ELD;

                       ii. periodically receive location information from a location
                           information source (LIS) used by the ELD;

                       iii. log location information received from the LIS, said location
                            information indicating where driving event conditions for
                            occurrence of driving events are met;

                       iv. record a driving event information related to a first driving event
                           that occurs based on a first driving event condition, wherein the



                                               - 42 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 43 of 61



                           recorded driving event information comprises a logged location
                           information that indicates where the first driving event occurs;

                       v. provide a log-in interface via the LTA that allows the driver to
                          log into the driver user account in the first DBMSA with a
                          driver user ID and a driver password to access the recorded
                          driving event, and

                       vi. provide an ELD interface via the LTA that allows the driver to
                           edit the recorded driving event information after the driver logs
                           into the driver user account; and

                   b. interfacing over one or more wired or wireless networks with a
                      computing device that is configured to enable the Driver
                      administrator to log into the administrator account by providing an
                      administrator ID and an administrator password in order to:

                       i. identify a first vehicle by a first VID and a second vehicle by a
                          second VID, said first VID and second VID being associated
                          with the GID,

                       ii. specify a first authorized user identified by a first UID as a first
                           driver of the first vehicle which uses the first ELD,

                       iii. specify a second authorized user identified by a second UID as a
                            second driver of the second vehicle which uses the second ELD,
                            and

                       iv. specify one or more recipients who are authorized to receive
                           recorded driving event information;

                   c. receiving a first recorded driving event information from the first
                      ELD containing the first UID;

                   d. receiving a second recorded driving event information from the
                      second ELD containing the second UID driver; and
                   e. sending notifications to one or more recipients who are authorized
                      by the Driver administrator to receive the first recorded driving
                      event information or the second recorded driving event information.
       176.     PDC asserts that the ’689 patent covers ELD functionality.

       177.     PDC, in communications to Trimble, asserted that the ’689 patent is one of the

patents that covers Trimble ELD Products.

M.     United States Patent No. 10,284,662
       178.     The ’662 patent is entitled “Electronic Logging Device (ELD) For Tracking

Driver Of A Vehicle In Different Tracking Modes.” It issued on May 7, 2019 from an




                                                - 43 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 44 of 61




application filed on December 18, 2018. It recites twenty claims, with claim 1 being

independent.

       179.     Claim 1 of the ’662 patent recites:

                A computing device having a device ID configured to track a
                driver that uses the computing device in a vehicle, the computing
                device comprising:

                   one or more wireless interfaces configured to interface with a network
                   that provides access to a driver user account of the driver in a database
                   management system application (DBMSA) administered by an
                   administrator that maintains a database (DB) that identifies the
                   computing device with the device ID;

                   a location tracking software application (LTA) executed in the
                   computing device, wherein the LTA records driving event information
                   related to driving events that occur if the driver powers on and drives
                   the vehicle, said driving event information comprising driving event
                   location information associated with the device ID, said driving events
                   including a power-on driving event that occurs when the LTA
                   determines that the vehicle is powered on, the LTA being configured to:

                           provide a log-in interface that allows the driver to log into the
                           driver user account with a driver user ID and a driver password
                           to access the recorded driving events information,

                           log driving event location information corresponding to
                           locations of the driving events,

                           record a first driving event information based on a movement
                           driving event which occurs after the power-on driving event by
                           meeting a first driving event condition, said first driving event
                           condition being met when the LTA determines that the vehicle
                           is moving, wherein the recorded first driving event information
                           comprises a logged driving event location information that
                           corresponds to a location of the movement driving event,

                           provide a first user interface that allows the driver to edit the
                           recorded driving event information after the driver logs into the
                           driver user account, and

                           cause the recorded driving event information to be transmitted
                           to the DBMSA using the one or more wireless interfaces; and

                   a display that is configured to display the recorded driving event
                   information.
       180.     PDC asserts that the ’662 patent covers ELD functionality.




                                               - 44 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 45 of 61




       181.     PDC, in communications to Trimble, asserted that the ’662 patent is one of the

patents that covers Trimble ELD Products.

                           FIRST CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’113 PATENT
                   BY TRIMBLE ELD AND GEOFENCING PRODUCTS)
       182.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

       183.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’113 patent by Trimble ELD and Geofencing Products, including by sending an unfiled

complaint alleging that ISE’s eFleetSuite infringes the ’113 patent, by asserting in its

communications with Trimble that the ’113 patent covers both Trimble ELD and Geofencing

Products, and by threatening to file suit against Trimble in the Eastern District of Texas.

       184.     As a result, there is an actual, justiciable, substantial, and immediate controversy
between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD and Geofencing Products infringe the ’113 patent.

       185.     Trimble’s ELD and Geofencing Products do not infringe any of claims 4-6, 45,

57, 58, and 60-62 of the ’113 patent (i.e., the only remaining claims of that patent that have not

been disclaimed by PDC or otherwise invalidated).

       186.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs, do not have the specific functionality claimed by the

’113 patent, including for calculating and sending notifications or alerts based on geographic

zones or zone information according to the recited steps. For instance, these products do not

satisfy the steps in claim 60 of “defining a zone within a coordinate system…,” “defin[ing] an

object location event based upon a relationship between the zone and a location of a computing

device associated with the second user, an occurrence of the object location event producing

object location event information,” and “conveying at least one of the object location




                                                - 45 -
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 46 of 61




information, the zone information, or the object location event information to a computing

device associated with the third user.”

        187.     To take an additional example, the Trimble ELD and Geofencing Products do not

infringe the ’113 patent because the claims require method steps that are performed by multiple

actors, and the requirements to allege a permissible claim of divided infringement are not present

here.

        188.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD and

Geofencing Products do not infringe the ’113 patent.

                          SECOND CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’471 PATENT
                           BY TRIMBLE ELD PRODUCTS)
        189.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

        190.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’471 patent by Trimble ELD Products, including by sending an unfiled complaint alleging that

ISE’s eFleetSuite infringes the ’471 patent, by asserting in its communications with Trimble that

the ’471patent covers Trimble ELD Products, and by threatening to file suit against Trimble in

the Eastern District of Texas.

        191.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’471 patent.

        192.     Trimble’s ELD Products do not infringe the claims of the ’471 patent.

        193.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs products, do not have the specific functionality

claimed by the ’471 patent, including for calculating and sending notifications or alerts based on

geographic zones or zone information according to the recited functions and/or structures. For

example, the products are not configured to perform the recited steps of “set[ting] a zone,”




                                                 - 46 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 47 of 61




“set[ting] an event based upon said zone and said object location information,” “set[ting] an alert

based upon said event…,” and “caus[ing] an alert to be sent….”

          194.     To take an additional example, the Trimble ELD Products do not infringe the ’471

patent because the ’471 claims require method steps that are performed by multiple actors, and

the requirements to allege a permissible claim of divided infringement are not present here.

          195.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’471 patent.

                            THIRD CLAIM FOR RELIEF
            (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’314 PATENT
                     BY TRIMBLE ELD AND GEOFENCING PRODUCTS)
          196.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

          197.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’314 patent by Trimble ELD and Geofencing Products, including by sending an unfiled

complaint alleging that ISE’s eFleetSuite infringes the ’314 patent, by asserting in its

communications with Trimble that the ’314 patent covers Trimble ELD and Geofencing

Products, and by threatening to file suit against Trimble in the Eastern District of Texas.

          198.     As a result, there is an actual, justiciable, substantial, and immediate controversy
between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD and Geofencing Products infringe the ’314 patent.

          199.     Trimble’s ELD and Geofencing Products do not infringe the claims of the ’314

patent.

          200.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs, do not have the specific functionality claimed by the

’314 patent, including for calculating and sending notifications or alerts based on geographic

zones or zone information according to the recited steps of, for example, “receiv[ing] a zone

information after a user group is specified…,” “receiv[ing] n event information about an event




                                                   - 47 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 48 of 61




related to the zone and a location of a mobile object that is independent of the zone,”

“determin[ing] occurrence of the event based on the zone and the at least one location

information,” and “caus[ing] the group notification to be sent to the second user when the event

occurs.”

          201.     To take an additional example, the Trimble ELD and Geofencing Products do not

infringe the ’314 patent because the claims require method steps that are performed by multiple

actors, and the requirements to allege a permissible claim of divided infringement are not present

here.

          202.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD and

Geofencing Products do not infringe the ’314 patent.

                            FOURTH CLAIM FOR RELIEF
            (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’661 PATENT
                     BY TRIMBLE ELD AND GEOFENCING PRODUCTS)
          203.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

          204.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’661 patent by Trimble ELD and Geofencing Products, including by sending an unfiled

complaint alleging that ISE’s eFleetSuite infringes the ’661 patent, by asserting in its

communications with Trimble that the ’661 patent covers Trimble ELD and Geofencing

Products, and by threatening to file suit against Trimble in the Eastern District of Texas.

          205.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD and Geofencing Products infringe the ’661 patent.

          206.     Trimble’s ELD and Geofencing Products do not infringe the claims of the ’661

patent.

          207.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs, do not have the specific functionality claimed by the




                                                   - 48 -
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 49 of 61




’661 patent, including for calculating and sending notifications or alerts based on geographic

zones or zone information according to the recited steps and/or structures. For instance, these

products are not configured to perform the steps of “set[ting] the zone for the user group after the

user group is defined by the first administrator,” “set[ting] the event for the user group after the

setting of the zone,” “set[ting] the notification for the user group, said request identifying a

recipient of the notification…,” “determin[ing] a mobile device location…,” “compar[ing] the

zone and the mobile device location to determine whether the event occurs,” and “if the event

occurs, caus[ing[ the notification to be sent to the recipient….”

        208.     To take an additional example, the Trimble ELD and Geofencing Products do not

infringe the ’661 patent because the claims require method steps that are performed by multiple

actors, and the requirements to allege a permissible claim of divided infringement are not present

here.

        209.     As a further example, the Trimble ELD and Geofencing Products do not infringe

because the claims require hierarchical levels of administrative access and/or control with a

separate “first level of administrative privilege” for a first administrator and “second level of

administrative privilege associated with the second administrators,” and the Trimble ELD and

Geofencing Products do not split the administrator functions in the manner claimed.

        210.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD and

Geofencing Products do not infringe the ’661 patent.

                           FIFTH CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’941 PATENT
                   BY TRIMBLE ELD AND GEOFENCING PRODUCTS)
        211.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

        212.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’941 patent by Trimble ELD and Geofencing Products, including by sending an unfiled

complaint alleging that ISE’s eFleetSuite infringes the ’941 patent, sending to Trimble a chart




                                                - 49 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 50 of 61




asserting that GeoManager infringes the ’941 patent, by asserting in its communications with

Trimble that the ’941 patent Trimble ELD and Geofencing Products, and by threatening to file

suit against Trimble in the Eastern District of Texas.

          213.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD and Geofencing Products infringe the ’941 patent.

          214.     The Trimble ELD and Geofencing Products do not infringe the claims of the ’941

patent.

          215.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs, do not have the functionality claimed by the ’941

patent, including for calculating and sending notifications or alerts based on geographic zones or

zone information according to the recited structures. For example, these products are not

configured to perform the steps of “set[ting] a zone for the group, the zone having a boundary

that is independent of where mobile devices are located,” “set[ting] an event for the group,”

“set[ting] an alert for the group, the request identifying a recipient of the alert,” “compar[ing] the

identifiers and location information with the group's zone and event to determine whether to send

the group's alert,” and “caus[ing] the group’s alert to be sent.”

          216.     To take an additional example, the Trimble ELD and Geofencing Products do not

infringe the ’941 patent because the claims require method steps that are performed by multiple

actors, and the requirements to allege a permissible claim of divided infringement are not present

here.

          217.     As a further example, the Trimble ELD and Geofencing Products do not infringe

because the claims require separate and hierarchical levels of administrative access and/or

control with a separate “first level of administrative privilege” and “second level of

administrative privilege,” and the Trimble ELD and Geofencing Products do not split the

administrator functions in the manner claimed.




                                                   - 50 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 51 of 61




          218.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD and

Geofencing Products do not infringe the ’941 patent.

                             SIXTH CLAIM FOR RELIEF
            (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’874 PATENT
                     BY TRIMBLE ELD AND GEOFENCING PRODUCTS)
          219.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

          220.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’874 patent by Trimble ELD and Geofencing Products, including by sending an unfiled

complaint alleging that ISE’s eFleetSuite infringes the ’874 patent, sending to Trimble a chart

asserting that GeoManager infringes the ’874 patent and by asserting in its communications with

Trimble that the ’874 patent covers Trimble ELD and Geofencing Products, and by threatening

to file suit against Trimble in the Eastern District of Texas.
          221.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD and Geofencing Products infringe the ’874 patent.

          222.     Trimble’s ELD and Geofencing Products do not infringe the claims of the ’874

patent.

          223.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs, do not have the functionality claimed by the ’874

patent, including for calculating and sending notifications or alerts based on geographic zones or

zone information according to steps and/or the recited structures. For instance, these products

are not configured to perform the steps of “receiv[ing] the location information…,”

“determin[ing] whether to send the alert based on a comparison of the location of the zone with

the location information…,” and “caus[ing] the alert to be sent to the one or more recipients

identified on the access list such that only identified users of the plurality of users can receive the

alert when the event occurs” in claim 1; or the steps in claim 11 and 44 of specifying “an event




                                                   - 51 -
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 52 of 61




condition based on the mobile object locations that causes a group event to occur,”

“determin[ing] which users of the plurality of users can receive the notification information

when the group event occurs,” and “sending the notification information when the database

management system determines that the group event has occurred; the notification information

being sent to the one or more recipients identified on the access list….”

        224.     To take an additional example, the Trimble ELD and Geofencing Products do not

infringe the ’874 patent because the claims require method steps that are performed by multiple

actors, and the requirements to allege a permissible claim of divided infringement are not present

here.

        225.     As a further example, the Trimble ELD and Geofencing Products do not infringe

because the claims require a specific and separate, hierarchical “first level of administrative

privilege” and “second level of administrative privilege, where the user with the “first level of

administrative privilege” does not perform functions assigned to users with the “second level of

administrative privilege,” but the Trimble ELD and Geofencing Products do not split the

administrator functions in the manner claimed.

        226.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD and

Geofencing Products do not infringe the ’874 patent.

                         SEVENTH CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’961 PATENT
                           BY TRIMBLE ELD PRODUCTS)
        227.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

        228.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’961 patent by Trimble ELD Products, including by sending an unfiled complaint alleging that

ISE’s eFleetSuite infringes the ’961 patent, by sending to Trimble “evidence of use” charts

alleging that Trimble’s ELD Products and eFleetSuite infringe the ’961 patent, by asserting in its




                                               - 52 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 53 of 61




communications with Trimble that the ’961 patent covers Trimble ELD Products, and by

threatening to file suit against Trimble in the Eastern District of Texas.

          229.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’961 patent.

          230.     Notably, PDC’s claim charts for the ’961 patent jumble Trimble products in a

mix-and-match approach that is not permissible to prove patent infringement.

          231.     Regardless, even when considered separately (as they must be), the Trimble ELD

Products do not infringe the claims of the ’961 patent.

          232.     For example, none of Trimble, Trimble’s ELD Products, or customers using

Trimble’s ELD Products are an “internet service provider,” as required by all claims of the ’961

patent.

          233.     To take an additional example, the Trimble ELD Products do not infringe the ’961

patent because the claims require method steps that are performed by multiple actors, and the

requirements to allege a permissible claim of divided infringement are not present here.

          234.     As a further example, the Trimble ELD Products do not infringe because the

claims require separate levels of administrative access and/or control with a separate hierarchical

“first administrator having first level of administrative privilege” and “second administrator

having a second level of administrative privilege,” but the Trimble ELD Products do not split the

administrator functions in the manner claimed.

          235.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’961 patent.

                            EIGHTH CLAIM FOR RELIEF
            (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’198 PATENT
                     BY TRIMBLE ELD AND GEOFENCING PRODUCTS)
          236.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.




                                                   - 53 -
                 Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 54 of 61




          237.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’198 patent by Trimble ELD and Geofencing Products, including by sending an unfiled

complaint alleging that ISE’s eFleetSuite infringes the ’198 patent, by sending to Trimble a chart

asserting that Locate2Protect and/or Farmer Pro infringe the ’198 patent, by asserting in its

communications with Trimble that the ’198 patent covers Trimble ELD and Geofencing

Products, and by threatening to file suit against Trimble in the Eastern District of Texas.

          238.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD and Geofencing Products infringe the ’198 patent.

          239.     Trimble’s ELD and Geofencing Products do not infringe the claims of the ’198

patent.

          240.     For example, many or all of the Trimble ELD Products, including at least

eFleetSuite, Driver Logs, and eDriver Logs products, do not have the functionality claimed by

the ’198 patent, including for calculating and sending notifications or alerts based on geographic

zones or zone information according to the recited steps of: “monitoring by said first database

management system software said object location information,” “determining by said first

database management system software said event condition has been met,” and “conveying by

said first database management system software said alert to said second database management

software of only those authorized users included on said first access list” in claim 1; and “a)

defin[ing] an event condition based on a sensor information within an identified zone,’ ‘b)

defin[ing] an event information access code that is an access list that specifies one or more

authorized users of said plurality of authorized users to be provided an event information

comprising an alert when said event condition has been met,” and “monitoring said sensor

information to determine whether said event condition has been met; and conveying said alert

only to those authorized users included on said access list” in claim 20.




                                                   - 54 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 55 of 61




       241.     As a further example, the Trimble ELD and Geofencing Products do not infringe

the ’198 patent because none of Trimble, the Trimble ELD and Geofencing Products, or

Trimble’s customers are not a “tracking Internet Service Provider” required by the claims.

       242.     To take a further example, the Trimble ELD and Geofencing Products do not

infringe the ’198 patent because the ’198 claims require method steps that are performed by

multiple actors, and the requirements to allege a permissible claim of divided infringement are

not present here.

       243.     As yet another example, the Trimble ELD and Geofencing Products do not

infringe because the claims require separate and hierarchical levels of administrative access

and/or control with a separate hierarchical “first administrative privileges used by a first

administrator” and “second administrative privileges,” but the Trimble ELD and Geofencing

Products do not split the administrator functions in the manner claimed.

       244.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD and

Geofencing Products do not infringe the ’198 patent.

                          NINTH CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’189 PATENT
                           BY TRIMBLE ELD PRODUCTS)
       245.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

       246.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’189 patent by Trimble ELD Products, including by sending to Trimble “evidence of use” charts

alleging that Trimble’s ELD Products and eFleetSuite infringe the ’189 patent, by asserting in its

communications with Trimble that the ’189 patent covers Trimble ELD Products, and by

threatening to file suit against Trimble in the Eastern District of Texas.

       247.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’189 patent.




                                                - 55 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 56 of 61




       248.     Notably, PDC’s claim charts for the ’189 patent jumble Trimble products in a

mix-and-match approach that is not permissible to prove patent infringement.

       249.     Regardless, even when considered separately (as they must be), the Trimble’s

ELD Products do not infringe the claims of the ’189 patent.

       250.     For example, Trimble’s ELD Products do not allow tracking to be turned off.

       251.     To take an additional example, the Trimble ELD Products do not infringe the ’189

patent because the claims require method steps that are performed by multiple actors, and the

requirements to allege a permissible claim of divided infringement are not present here.

       252.     Further, the Trimble ELD do not infringe because the claims require a separate

and hierarchical levels of administrative access and/or control with a separate “ELD

administrator” and “Driver administrator,” but the Trimble ELD do not split the administrator

functions in the manner claimed.

       253.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’189 patent.

                          TENTH CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’774 PATENT
                           BY TRIMBLE ELD PRODUCTS)
       254.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

       255.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’774 patent by Trimble ELD Products, including by asserting in its communications with

Trimble that the ’774 patent covers Trimble ELD Products, by listing the application that issued

into the ’774 patent as being directed to ELDs in its notice letter to ISE, by making Trimble

“aware” of the ’774 patent prior to and immediately after issuance, and by threatening to file suit

against Trimble in the Eastern District of Texas.




                                               - 56 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 57 of 61




       256.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’774 patent.

       257.     Trimble’s ELD Products do not infringe the claims of the ’774 patent.

       258.     For example, Trimble’s ELD Products do not allow tracking to be turned off.

       259.     To take an additional example, the Trimble ELD Products do not infringe the ’774

patent because the ’774 claims require method steps that are performed by multiple actors, and

the requirements to allege a permissible claim of divided infringement are not present here.

       260.     As a further example, the Trimble ELD Products do not infringe because the

claims require specific associations between IDs and certain information, which the Trimble

ELD products do not require.

       261.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’774 patent.

                        ELEVENTH CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’950 PATENT
                           BY TRIMBLE ELD PRODUCTS)
       262.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

       263.     PDC has threatened Trimble and ISE with suits for alleged infringement of the

’950 patent by Trimble ELD Products, including by asserting in its communications with

Trimble that the ’950 patent covers Trimble ELD Products, by listing the application that issued

into the ’950 patent as being directed to ELDs in its notice letter to ISE, by making Trimble

“aware” of the ’950 patent prior to and immediately after issuance, and by threatening to file suit

against Trimble in the Eastern District of Texas.

       264.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’950 patent.




                                                - 57 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 58 of 61




       265.     Trimble’s ELD Products do not infringe the claims of the ’950 patent.

       266.     For example, Trimble’s ELD Products do not send log data in the format(s)

required by the claims—i.e., in a document contained in an e-mail.

       267.     As an additional example, Trimble’s ELD Products and do not use a Bluetooth

interface to transmit log data.

       268.     To take another additional example, Trimble’s ELD Products do not allow

tracking to be turned off.

       269.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’950 patent.

                         TWELFTH CLAIM FOR RELIEF
          (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’689 PATENT
                           BY TRIMBLE ELD PRODUCTS)
       270.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

       271.     PDC has implicitly threatened Trimble and ISE with suits for alleged

infringement of the ’689 patent by Trimble ELD Products, including by asserting in its

communications with Trimble that the ’689 patent covers Trimble ELD Products, by asserting

that Trimble’s products infringe the application that issued into the ’689 patent in

communications to Trimble, and by making Trimble “aware” of the ’689 patent/application prior

to and after issuance.

       272.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’689 patent.

       273.     Trimble’s ELD Products do not infringe the claims of the ’689 patent.

       274.     For example, Trimble’s ELD Products do not have separate vehicle IDs (VIDs)

and ELD IDs.




                                                - 58 -
              Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 59 of 61




       275.     Further, the Trimble ELD do not infringe because the claims require a separate

and hierarchical levels of administrative access and/or control with a separate “ELD

administrator” and “Driver administrator,” but the Trimble ELD do not split the administrator

functions in the manner claimed.

       276.     Trimble’s ELD Products also do not have dedicated power up sensors that sense

when a truck is powered on to initiate recording of driving events after log-in.

       277.     Trimble’s ELD Products also do not have a log-in interface via the LTA that

allows the driver to log into the driver user account in the first DBMSA with a driver user ID and

a driver password to access the recorded driving event.

       278.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’689 patent.

                         THIRTEENTH CLAIM FOR RELIEF
            (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’662 PATENT
                             BY TRIMBLE ELD PRODUCTS)
       279.     The allegations contained in the preceding Paragraphs are incorporated by

reference herein.

       280.     PDC has implicitly threatened Trimble and ISE with suits for alleged

infringement of the ’662 patent by Trimble ELD Products, including by asserting in its

communications with Trimble that the ’662 patent covers Trimble ELD Products, by asserting

that Trimble’s products infringe the application that issued into the ’662 patent in

communications to Trimble, and by making Trimble “aware” of the ’662 patent prior to and after

issuance.

       281.     As a result, there is an actual, justiciable, substantial, and immediate controversy

between Trimble and ISE, on the one hand, and PDC, on the other, regarding whether Trimble

and ISE’s Trimble ELD Products infringe the ’662 patent.

       282.     Trimble’s ELD Products do not infringe the claims of the ’662 patent.




                                                - 59 -
               Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 60 of 61




        283.     For example, Trimble’s ELD Products do not have device ID configured to track

a driver using the device in the vehicle.

        284.     Trimble’s ELD Products also do not have one or more wireless interfaces

configured to interface with a network that provides access to a driver user account of the driver

in a database management system application (DBMSA) administered by an administrator that

maintains a database (DB) that identifies the computing device with the device ID.

        285.     Trimble’s ELD Products also do not have dedicated power up sensors that sense

when a truck is powered on to initiate recording of driving events after log-in.

        286.     Trimble and ISE are entitled to a judgment declaring that the Trimble ELD

Products do not infringe the ’662 patent.

                                      PRAYER FOR RELIEF
        Trimble and ISE respectfully request that this Court enter judgment against PDC as

follows:

        A.       A declaration that the Trimble ELD Products, including Trimble FSM’s Driver

Logs, Trimble Transportation Mobility/PeopleNet’s eDriver Logs, TOGS’ eDriver Logs, and

ISE’s eFleetSuite and related services, do not infringe United States Patent Nos. 8,149,113;

9,319,471; 9,485,314; 9,621,661; 9,680,941; 9,871,874; 9,954,961; 10,021,198; 10,104,189;

10.148,774; 10,171,950; 10,277,689; and 10,284,662.

        B.       A declaration that the Trimble Geofencing Products, including Trimble FSM’s

GeoManager, Trimble Ag Business Solutions’ Ag Software/Farmer Pro, and Trimble Protected’s

Locate2Protect and related services, do not infringe United States Patent Nos. 8,149,113;

9,485,314; 9,621,661; 9,680,941; 9,871,874; and 10,021,198;

        C.       For attorney’s fees and costs;

        D.       Such other and further relief as this Court or a jury may deem just and proper.

                                     JURY TRIAL DEMAND

        Pursuant to Fed. R. Civ. P. 38(b), Trimble and ISE hereby demand a trial by jury of all

issues so triable.


                                                  - 60 -
Case 1:19-cv-02028 Document 1 Filed 07/09/19 Page 61 of 61




                          Respectfully submitted,

                          PERKINS COIE LLP


                          By: /s/ Shannon M. Bloodworth
                              Shannon M. Bloodworth, Bar No. 474925
                              700 Thirteenth Street, N.W., Suite 600
                              Washington, D.C. 20005-3960
                              Telephone: 202.654.6204
                              Facsimile: 202.654.9135

                              Amanda Tessar (pro hac vice pending)
                              PERKINS COIE LLP
                              1900 Sixteenth Street, Suite 1400
                              Denver, CO 80202-5255
                              Telephone: 303.291.2357
                              Facsimile: 303.291.2457

                              Daniel T. Keese (pro hac vice pending)
                              PERKINS COIE LLP
                              1120 N.W. Couch Street, 10th Floor
                              Portland, OR 97209-4128
                              Telephone: 503.727.2000
                              Facsimile: 503.727.2222

                          Attorneys for Plaintiffs
                          Trimble Inc. and Innovative Software Engineering, LLC




                          - 61 -
